Exhibit 10.1
AMENDMENT NO. 3
TO
STEVEDORING AND TERMINAL SERVICES AGREEMENT
This Amendment No. 3 (“Amendment No. 3”) is dated and effective as of January 1,
2010 among Horizon Lines of Alaska, LLC (“HL Alaska”), Horizon Lines, LLC (“HL”)
(for the purposes of this Amendment No. 3, HL and HL Alaska shall be considered
individually and collectively as “Carrier”) and APM Terminals North America,
Inc. (“Contractor”).
RECITALS

A.  
Carrier and Contractor entered into that certain Stevedoring and Terminal
Services Agreement dated as of May 9, 2004, as amended by an Amendment No. 1
dated as of December 12, 2004, (“Amendment No. 1”), which Amendment No. 1 became
void, and an Amendment No. 2 dated as of November 30, 2006 (“Amendment No. 2”)
(as so amended, the “Terminal Agreement”).

B.  
Carrier and Contractor hereby intend to amend the Terminal Agreement as
described below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HL Alaska, HL, and Contractor agree as
follows:

  1.  
Definitions. All terms used herein, unless otherwise specified, shall have the
meaning ascribed to them in the Terminal Agreement.

  2.  
The first sentence of Section 2(b) of the Terminal Agreement is deleted and
replaced with the following: “For any Cargo transported by Carrier in its
regularly scheduled Jones Act service on a Vessel that needs to call a terminal
located in the respective territories listed in First Revised Exhibit A (each a
“Terminal Territory”), Carrier shall guarantee to Contractor to move such cargo
through a Terminal located in a Terminal Territory.”

  3.  
The following new sentence is added immediately after the second sentence of
Section 2(b) of the Terminal Agreement: “For the sake of clarity, Guaranteed
Cargo shall not include: cargo transported on one-time international moves for
dry-dock positioning voyages or one-time positioning voyages; or inter-coastal
cargo defined as cargo transported in a new service originating and terminating
between two ports in the lower 48 states provided that Carrier will use best
efforts to use Contractor’s facilities/services in ports where such services
call and further provided that Carrier will only use another facility if
required to obtain cargo from or deliver cargo to a specific carrier. Further
for the sake of clarity, Guaranteed Cargo shall include cargo transported on the
TP1 vessel string, except as provided in Section 7 below.”

  4.  
The following is added as the new last sentence of Section 2(b) of the Terminal
Agreement: “If Contractor accepts the Guaranteed Cargo offered, Contractor shall
provide Carrier the Services at the rates described in the Appendices to this
Agreement and Carrier must exclusively use the relevant Terminal for such
Guaranteed Cargo even if only a portion of the relevant Vessel is carrying such
Guaranteed Cargo.”

 

 



--------------------------------------------------------------------------------



 



  5.  
Sections 2(b)(i) and (ii) of the Terminal Agreement are deleted.

  6.  
A new Section 2(f) is added to the Terminal Agreement, as follows:

(f) Contractor will pay Carrier cash bonuses totaling * for the time period
commencing January 1, 2010 through December 31, 2015. The cash payments are as
follows:

     
2010
  *
2011
  *
2012
  *
2013
  *
2014
  *
2015
  *

Contractor will pay Carrier * of the annual bonus amount on the *, starting on
January 10, 2011, by crediting Carrier for such amount. This bonus is based on
Carrier services calling Contractor’s exclusive terminals as set forth in this
Agreement.

  7.  
A new Section 2(g) is added to the Terminal Agreement as follows:

(g) TP1 Service. As of the effective date of this Amendment No. 3, Carrier
operates its TP1 vessel string (“TP1 Service”) in accordance with the Maersk
Line/Horizon Lines Space Charter Agreement, FMC Agreement No. 012086, which
agreement is due to expire on or about December 10, 2010. As a result of these
arrangements, Carrier requires flexibility with respect to the exclusivity
obligations set forth in this Agreement, relating to Contractor’s exclusivity of
this Agreement in Los Angeles and Tacoma (“Terminal Facility”). Thus,
notwithstanding any other provision of this Agreement:

  (1)  
First, between December 10, 2010 and December 31, 2010 (the “First Option Date”)
Carrier may move the TP1 Service to a different container terminal facility
without terminating this Agreement (the “First Option”), provided that
(i) Carrier has an FMC- filed and executed vessel sharing, space charter or
similar agreement for its TP1 Service with an ocean common carrier which has a
financial stake or existing, binding contractual commitment in a container
facility in the port where the TP1 Service calls, and Contractor and such other
carrier are unable to reach mutual agreement upon the terms and conditions
pursuant to which Contractor is willing to provide marine terminal and
stevedoring services to such other carrier, and (ii) Carrier has delivered
written notice of its election to exercise the First Option to Contractor at
least ninety (90) days prior to the First Option Date and (iii) such other
carrier uses *.

 

2



--------------------------------------------------------------------------------



 



  (2)  
Second, in the event that Carrier has not otherwise exercised the First Option
such that Carrier continues operations at the Terminal Facility after the First
Option Date, Carrier may on December 31, 2012 (the “Second Option Date”) move
the TP1 Service to a different container terminal facility without terminating
this Agreement (the “Second Option”), provided that in any such event, (i)
Carrier has an FMC-filed and executed vessel sharing, space charter or similar
agreement for its TP1 Service with an ocean common carrier which has a financial
stake or existing, binding contractual commitment in a container facility in the
port where the TP1 Service calls, and Contractor and such other carrier are
unable to reach mutual agreement upon the terms and conditions pursuant to which
Contractor is willing to provide marine terminal and stevedoring services to
such other carrier, and (ii) Carrier has delivered written notice of its
election to exercise the Second Option to Contractor at least one hundred eighty
(180) days prior to the Second Option Date and (iii) such other carrier uses *.

  (3)  
Third, Carrier may elect to postpone the exercise of the Second Option from
December 31, 2012 to either December 31, 2013, or December 31, 2014, in
Carrier’s discretion, provided that it gives written notice of such election to
Contractor no later than the First Option Date.

  (4)  
In the event that Carrier exercises any of the options set forth in Section 2(g)
(1)-(3) herein, Carrier and Contractor will agree upon a reasonable transition
period for the orderly, efficient and smooth transfer of Carrier’s operations to
another container terminal and terminal services provider.

  (5)  
Should Carrier exercise any of the options set forth in Section 2(g)(1)-
(3) herein, the annual bonus payments set forth in Section 2(f) above shall be *
for each year that the TP1 Service does not call at Contractor’s Terminal
Facility through December 31, 2015 unless Carrier has similar regular liner
service as it does on January 1, 2010 at Contractor’s Elizabeth, NJ Terminal.

  (6)  
Should Carrier meet the obligations set forth in Section 2(g)(1)-(3) herein due
to such other carrier having a contractual obligation in a container facility in
the port where the TP1 Service calls, the exclusivity obligations will be
reinstated upon the date of expiry of the vessel sharing agreement, space
charter agreement, or similar agreement with such other carrier.

  8.  
A new Section 2(h) is added to the Terminal Agreement as follows: “Contractor
has the first right of refusal for stevedoring Carrier’s Vessels in North
America at Common User facilities.”

  9.  
Add a new Section 2(i) to the Terminal Agreement, as follows:

“(i) Elizabeth, NJ
This Agreement applies to Jacksonville, FL, Houston, TX, Los Angeles, CA,
Tacoma, WA and Elizabeth, NJ. However, Carrier may remove Elizabeth, NJ from the
scope of this Agreement only if Carrier relocates to a terminal location
identified as outside the State of New York or New Jersey Terminal Territory as
defined in First Revised Exhibit A to this Agreement.

 

3



--------------------------------------------------------------------------------



 



Contractor will provide Carrier with discounted proposed rates per the attached
rate schedule (Second Revised Appendix II-Elizabeth) effective as of January 1,
2010 if Carrier advises by June 21st, 2010 that it will continue to call
Elizabeth, NJ weekly for the remainder of the term of this Agreement in 2010. If
Carrier advises Contractor after June 21st, 2010 that Carrier will continue to
call Elizabeth, NJ through the term of this Agreement, then the new rates per
Second Revised Appendix II-Elizabeth will be effective on the first of the month
following notification by Carrier. Carrier agrees to provide the Contractor with
28 days notice prior to moving vessel services from Elizabeth, N.J.
If Carrier leaves and re-enters the Exclusive Terminal Territory (State of New
York or New Jersey) at any time during the term of this Agreement, or any
extension thereof, Carrier will be obliged to call its vessels at Contractor’s
Terminal in Elizabeth, NJ at the proposed discounted rates as per Second Revised
Appendix II-Elizabeth and the agreed to performance standards.”

  10.  
Section 3(a) of the Terminal Agreement is deleted in its entirety and replaced
with the following:

“This Agreement shall remain in effect from January 1, 2010 for a period of six
consecutive years through December 31, 2015, and shall terminate effective on
January 1, 2016 without any further notice required unless sooner terminated, or
extended, pursuant to the provisions herein. Carrier has the right to extend the
Agreement beyond December 31, 2015, for one additional period of two years
beginning on January 1, 2016. If Carrier wishes to exercise this right to
extend, it must do so by providing written notice to Contractor not less than
one hundred eighty (180) days prior to December 31, 2015.
Upon mutual agreement, Carrier and Contractor may mutually agree to further
extend the Agreement.”

  11.  
A new Section 3(c) is added to the Terminal Agreement, as follows:

“(c) Resolution and Correction of Performance Standard Shortfalls

  (1)  
If Contractor is unable to reach or regularly maintain gate turn
times/berth/crane and productivity performance standards as set forth in Section
2.1.I.B. through 2.1.I.D. of Appendix I, as amended, of this Agreement, thereby
adversely affecting Carrier, then both parties shall promptly meet to identify
and resolve any issues. Carrier shall advise Contractor in writing of the
failure of performance if meeting(s) at a local level did not result in
resolution of the issues(s).

  (2)  
Despite the implementation of resolution procedures, if Contractor is unable to
maintain the performance standards as stated in 3(c)(1) on a regular basis,
through no fault of Carrier, then Contractor, at its cost, will employ
commercially reasonable measures to correct such performance shortfalls.

  (3)  
If conditions which are the fault of Contractor become permanent and cannot be
resolved by Contractor, then Carrier will have the right to terminate this
Agreement for the Terminal(s) impacted by these performance standard shortfalls.
Carrier must provide 90 days written notice after the resolution steps set forth
above in Section 3(c)(1) and (2) above have been exhausted prior to terminating
this Agreement for the Terminal(s) impacted”

 

4



--------------------------------------------------------------------------------



 



  12.  
A new Section 6(d) is added to the Terminal Agreement, as follows:

“6(d) Reefer Services: Operational Practices. Notwithstanding any other
provision of this Agreement:

  (1)  
Genset Mounting and Dismounting

  (i)  
Jacksonville: Contractor will to the extent possible keep gensets mounted to the
chassis, provided the Carrier coordinates mount/dismount genset activity in
writing to the Contactor. Contractor will follow Carrier’s instructions to the
extent feasible but there is no penalty if not matched.

  (ii)  
Los Angeles: Once Carrier has a dedicated genset and chassis fleet, Contractor
will to the extent possible keep gensets mounted to the chassis, provided the
Carrier coordinates mount/dismount genset activity in writing to the Contactor.
Contractor will follow Carrier’s instructions to the extent feasible but there
is no penalty if not matched.

  (iii)  
Jacksonville and Los Angeles: In order to match empty reefers coming off the
vessel to an under-slung genset chassis, the mechanics plug the reefer into the
genset. If Carrier advises Contractor which genset to string and subsequently
requests the unit to be “unstring”, then Contractor will bill Carrier to perform
this activity. Contractor will provide back up for the activity by supplying the
genset number and container number. In Los Angeles this service can only be
provided once the Carrier has a dedicated genset and chassis fleet.

  (iv)  
Jacksonville and Los Angeles: if a genset needs to be dismounted or serviced
after receipt, then the drays, genset mount/dismount and grounding/mounting
activities will be for Carrier’s account.

  (v)  
Houston and Tacoma: Currently the services in 6(d) (1) (i), (ii) and (iii) are
not available however if conditions change, Carrier and Contractor will discuss
instituting these services at these locations.

  (2)  
Pairing Reefers to Chassis with Gensets

  (i)  
Jacksonville: To the extent possible, and based on Carrier’s instructions,
Contractor will pair reefers to chassis with gensets from the ship or from the
ground and no penalty if not matched.

  (ii)  
Houston and Los Angeles: If there is a dedicated Carrier chassis and genset
fleet then to the best possible extent Contractor will arrange for reefer street
turns (empty reefers entering the facility from the street) to be received
(gated in) without dismounting gensets. These units would then be provided for
customer export bookings. If a genset needs to be dismounted or if a genset,
chassis or container serviced after received, then the drays, genset
mount/dismount and grounding/mounting activities will be for Carrier’s account.

  (iii)  
Carrier and Contractor will form a working team to review the process of pairing
reefers to chassis with gensets in Los Angeles.

 

5



--------------------------------------------------------------------------------



 



  13.  
A new Section 6(e) is added to the Terminal Agreement, as follows:

“6(e) Chassis Flip Charges in Grounded Locations: Notwithstanding any other
provision of this Agreement:

  (1)  
Chassis Flip Charges apply in Los Angeles (mainly a wheeled operation) and
Jacksonville (a wheeled operation).

  (2)  
In Houston Contractor will not charge for flips of wheeled hazardous containers

  (3)  
Except as set forth in Section 6(e) (1) and (2) herein, chassis flip charges
apply to chassis flip services performed by Contractor hereunder.

  14.  
A new Section 6(f) is added to the Terminal Agreement as follows:

“6(f) On Terminal Asset Management in 2011: Notwithstanding any other provision
of this Agreement:

  (1)  
Contractor will work with Carrier in providing on Terminal asset management in
2011 as per sections 6(f) (2) through (5) below if Carrier changes to a
dedicated fleet of chassis and gensets. If Carrier has a dedicated fleet of
chassis and/or gensets, Carrier would then need to have visibility to any/all
gate transactions involving chassis and genset equipment to include bare chassis
gate movements. Carrier will be required to provide Contractor with a fleet file
inclusive of a list of all Carrier chassis, containers and gensets.

  (2)  
On Terminal asset inventories: System inventories for Carrier chassis designated
as the owner chassis/gensets will be available through on line reports.

  (3)  
Genset Inventories and Reconciliation: As requested by Carrier, Contractor can
provide this on a man hour basis or at a mutually agreed to flat rate.

  (4)  
Chassis Inventories and Reconciliation: As requested by Carrier, Contractor can
provide this on a man hour basis or at a mutually agreed to flat rate.

  (5)  
Contractor in conjunction with Carrier will define the process (i) to ensure
loaded and empty containers are mounted on road-worthy chassis, and (ii) to
identify and segregate deadlined chassis on the Terminal. This process will be
included in the Working Procedures Manuals.

 

6



--------------------------------------------------------------------------------



 



  15.  
A new Section 6(g) is added to the Terminal Agreement as follows:

“6(g) Additional Terminal Specific Items. Notwithstanding any other provision of
this Agreement:

  (1)  
Houston and Jacksonville: Contractor will assist Carrier with any claims to the
Port Authority for Port Authority crane breakdowns. If the Port Authority
reimburses or provides a payment to Contractor for the Port crane downtime then
Contractor will remit these funds to Carrier.

  (2)  
Los Angeles:

  (i)  
Contractor will pre-mount * empty reefers and shift them to the pre-trip pad by
the close of business of the shift following vessel discharge, if Carrier
advises correct reefer types. Carrier will be charged per item no. 21
Premounting of Empties in the Second Revised Appendix II Rate Schedules. If
Carrier does not advise correct reefer types and additional pre-mounts are
required, any additional costs will be for Carrier’s account. This is in
addition to the requirement to have * empty reefers positioned to the reefer
pads daily.

  (ii)  
On or after December 11, 2010, if the Carrier expands its international service
as an ocean common carrier service using the TP1 vessel string, Contractor will
have a separate area in the yard for Carrier loads; And

  (a)  
Contractor will discharge * Carrier international cargo laden containers to
wheels; and

  (b)  
Parties will discuss and implement the appropriate services required to support
Carrier customer service level for the TP1 Service.

  (3)  
Tacoma: Carrier to utilize the pool of funds made available by the Port of
Tacoma but will work with Contractor to prioritize the funds to consider
investments in the Tacoma Terminal.

  (4)  
Contractor and Carrier will work together to improve processes. Working
Procedures Manuals to be updated in each Terminal within 60 days of signing
Amendment No. 3 to this Agreement.”

  16.  
Section 10(b), (g), and (h) of the Terminal Agreement are deleted and replaced
with the following:

“(b) Contractor shall be liable for damage to or loss of cargo attributed to
Contractor’s proportionate share of negligence that is proven; however,
Contractor’s liability to Carrier or any cargo interests (i.e. third party or
parties) shall be limited to the limitation in the Vessel’s Bill of Lading (as
defined in Section I hereof) and in any event shall not exceed the cost of such
amount(s) paid by Carrier. The Carrier agrees that it shall insert a Clause into
the Vessel’s Bill of Lading by which all defenses, exceptions, limitations of
liability and other rights of Carrier, shall be extended to Contractor subject
to applicable laws failing which Carrier shall indemnify Contractor for any and
all amounts or liabilities imposed upon Contractor in excess of what Contractor
would have been responsible for if said clause had not been inserted.

 

7



--------------------------------------------------------------------------------



 



(g) Limitation of Liability: Carrier agrees to include Contractor as an express
beneficiary of the limitation of liability provisions of all contracts of
carriage (i.e. Vessel’s Bills of Lading) or contracts of affreightment, as
evidenced by the Vessel’s Bill of Lading and/or passenger tickets, entered into
by Carrier during the effective period of this Agreement and to extend to
Contractor the coverage of the Carriage of Goods by Sea Act of the United States
(“COGSA”) to the period of time prior to loading and subsequent to discharging
while the cargo is in the custody of Carrier or its agents or other contractors,
including Contractor. Regardless of any limitation of liability, even if no such
limitation is specified in Carrier’s contracts of carriage (i.e. Vessel’s Bills
of Lading), contracts of affreightment or otherwise, the maximum limitation
amount for which Contractor shall be liable to Carrier or any third party shall
not exceed the highest amount as calculated between (i) and (ii) below:
The Highest Of:

  (i)  
$1,000/package (a “package” being defined as including a unitized load, group or
assemblage and shall include a, skid, pallet, cradle or the like)

  (ii)  
The limitation under the Hague-Visby Rules as amended at Brussels December 21,
1979 (S.D.R. Protocol).

(h) Contractor is relieved of all liability to Carrier for all claims for cargo
loss, delay, damage or shortage of any nature or description unless a claim in
writing has been made to Contractor, or suit is brought or an arbitration
proceeding is initiated against Contactor, within one year after delivery of the
goods or the date when the goods should have been delivered; or, if a claim has
been timely made, but declined, suit or an arbitration proceeding is not brought
within two years from the date of declination of the claim in whole or in part
against Contractor. These time periods also include suits for indemnity by
Carrier against Contractor for payments paid or faced, including subrogation
claims, and no extension of time for suit by Carrier, its agents or assigns to
any third party shall extend the time limitations set forth herein unless
expressly agreed in writing by Contractor.”

  17.  
New Sections 10(o), (p), and (q) are added to the Terminal Agreement as follows:

“(o) Notwithstanding section (g) or any other language herein, Contractor
reserves the right to reject any payment by Carrier to a third party (due to
settlement, adjudication or otherwise) unless Carrier provides Contractor with
prior notice of intent to make payment and receives pre-approval and consent
from Contractor in writing. Contractor will use best efforts to respond to
Carrier’s intent to make payment within 30 days of receiving all relevant
supporting claim documentation.

 

8



--------------------------------------------------------------------------------



 



(p) In the event that the shipper shall declare the value of the goods in a
particular instance, and such value shall be noted on the face of the bill of
lading issued by Carrier to cover such goods, and shipper shall pay or promise
to pay extra freight charges to induce Carrier to increase the limit of its
liability to the declared amount, then, and in each such event, prior to the
limit of Contractor’s liability being similarly increased, Carrier shall....

  (i)  
Notify Contractor, in advance and in writing of Carrier’s intention to reimburse
Contractor for the cost of obtaining increased insurance to cover the additional
risk imposed upon Contractor in such case; or

  (ii)  
Indemnify Contractor against any liability in excess of Contractor’s maximum
limitation amount as described in (g) above.

(q) Claims of less than $300 in the aggregate arising from any one incident
shall be resolved, in the event brought by a third party, by the party against
whom such claim is asserted. Carrier and Contractor agree that they shall not
assert claims against one another for amount less than $300 in the aggregate
arising from any one incident.

  18.  
A new Section 12 (d) is added to the Terminal Agreement, as follows:

“Notwithstanding any other provision of this Agreement, if Carrier exercises its
right to extend this Agreement for one additional period of two (2) years
pursuant to Section 3(a) of this Agreement, beginning on January 1, 2016, all
Base Lift Rates will increase by a one-time factor of *, and all other rates
will remain unchanged except for escalations allowed by this Agreement. For
avoidance of doubt the * increase to the base lift rate is in addition to
escalations to the base lift rate allowed by this Agreement”

  19.  
Section 15(c) of the Terminal Agreement is deleted and replaced with the
following: “Except for retroactive ILA or ILWU agreements and assessments:
neither party shall be liable hereunder for charges if Contractor fails to bill
for activity that occurred within six months from the date of the activity;
neither party shall be required to return an overpayment to the other party if
the party that overpaid fails to notify the other party within six months after
the date of activity that resulted in such overpayment; and Carrier will not
request a refund or dispute an invoice that has been paid that is older than six
months.”

  20.  
A new Section 15(d) is added to the Terminal Agreement, as follows:

     
“If Carrier has a vessel sharing, space charter or similar agreement with
respect to the TP1 vessel string, Contractor shall invoice vessel related
terminal fees and expenses in accordance with the agreed split of such fees and
expenses instructed by Carrier so long as such other carrier or carriers consent
to such agreed split of fees and expenses in writing”.

  21.  
The Terminal Agreement’s Exhibit A is deleted and replaced in its entirety with
the attached First Revised Exhibit A, which is made a part of this Amendment
No. 3. All references to “Exhibit A” in the Terminal Agreement shall be changed
to “First Revised Exhibit A”.

  22.  
Section 2.1.I. of Appendix I of the Terminal Agreement is revised by
redesignating it as Section 2.1.I.A.

 

9



--------------------------------------------------------------------------------



 



  23.  
New Sections 2.1.I.B., 2.1.I.C., and 2.1.I.D. are added to Appendix I of the
Terminal Agreement as follows:

“B. Berth/Crane/Productivity Guarantees: Notwithstanding any other provision of
this Agreement:

                                (1 )   Houston.   Berth:   Thursday 0700 to
Friday 0600
 
                                        Cranes:   Crane Density * cranes
Thursday 0700 to 1800, * cranes Thursday 1900 to Friday 0600. Crane density
provided crane split/moves allows for * or * cranes and cutoff procedures
adhered to.
 
                                        Productivity:   * moves per hour,
average moves per hour per crane per vessel operation.

Productivity is measured from start of work to finish of work and Contractor
shall only be required to meet this guarantee based on actual hours of work that
excludes heavy lifts, meal (and other planned) breaks and detentions beyond the
control of Contractor. Further vessel productivity targets bar any extraordinary
operating conditions such as extreme weather, strike or slow down beyond the
control of Contractor.

                                (2 )   Jacksonville   Berth:   Tuesday and
Friday 0700 to 1800
 
                                        Cranes:   * cranes provided crane split
and move count allows for * cranes.
 
                                        Productivity:   * moves per hour,
average moves per hour per crane per vessel operation.

Productivity is measured from start of work to finish of work and Contractor
shall only be required to meet this guarantee based on actual hours of work that
excludes heavy lifts, meal (and other planned ) breaks and detentions beyond the
control of Contractor. Further vessel productivity targets bar any extraordinary
operating conditions such as extreme weather, strike or slow down beyond the
control of Contractor

                                (3 )   Los Angeles   Berth:   Thursday 0800 to
Saturday 0500 and Sunday 0800 to Monday 0500
 
                                        Cranes:   * cranes provided crane split
and move count allows for * cranes Friday 0800 to Saturday 0500 and * crane
Thursday 0800 to 1800.
 
                                            From 2011, Contractor will provide *
cranes on Thursday day or * crane Thursday second shift if change in inbound
volumes requires the additional crane.
 
                                        Productivity:   Contractor will complete
the vessel by Saturday 0500 and Monday 0500 provided that split/moves allows,
cargo cut offs are defined and agreed to in updated Working
 
                       
 
                      Procedures Manual and there were no circumstances beyond
the control of Contractor which affected completion of vessel within the above
pro forma window.
 
                       
 
                      It is not the intent to work vessel on 2nd or 3rd shift
Thursday.
 
                       
 
                      Both teams to work together making shift ganging decisions
that will not compromise Carrier’s vessel stow and customer service requirements
nor will they impact the ability to stevedore an efficient and cost effective
operation.
 
                       
 
                      This section based on vessel capacities current as of
January 1, 2010.

 

10



--------------------------------------------------------------------------------



 



                                (4 )   Tacoma   Berth:   ALA 1 — Wednesday 0700
to Wednesday 2400
ALA 2 — Friday 0700 to Friday 2400
PEX — Sunday 0700 to Sunday 1800
 
                                        Cranes:   Sufficient cranes to complete
vessel within pro forma window.
 
                                        Productivity:   Contractor will complete
the vessels by Wednesday 2400 (2200 in winter months), and Friday 2400 (2200 in
winter months) provided that split/moves allows for at least four crane split
for 8 hours, cargo cut offs are defined and agreed to in updated Working
Procedures Manual and there were no circumstances beyond the control of
Contractor which affected completion of vessel within the above pro forma
window. Contractor will complete PEX vessels by Sunday 1800.
 
                       
 
                      Both teams to work together making shift ganging decisions
that will not compromise Carrier’s vessel stow and customer service requirements
nor will they impact the ability to stevedore an efficient and cost effective
operation.
 
                       
 
                      This section is based on the vessel capacities current as
of January 1, 2010.
 
                                        Additional Agreement:
 
                       
 
                      Tuesday 1800 to Wednesday 0700 — Berth/Crane(s) will be
made available if operationally feasible.
 
                       
 
                      Thursday 1800 to Friday 0700 — Berth/Crane(s) will be made
available if operationally feasible.
 
                       
 
                      Contractor acknowledges that Carrier may have a summer
service that may require a berth/crane(s) on Monday. Contractor will review
request for summer service annually on 60 day notice from Carrier and use best
efforts to provide cranes and berth required.

 

11



--------------------------------------------------------------------------------



 



C. Gate Turn Times: Notwithstanding any other provision of this Agreement:

  (1)  
Houston: Contractor to achieve an average gate turn time of * minutes for a
single transaction and * minutes for a double transaction. Contractor will also
strive to achieve lower gate turn times of * minutes for a single transaction
and * minutes for a double transaction.

  (2)  
Jacksonville: Contractor to achieve an average gate turn time of * minutes for a
single transaction and * minutes for a double transaction. Contractor will also
strive to achieve lower gate turn times of * minutes for a single transaction
and * minutes for a double transaction.

  (3)  
Los Angeles: Contractor to achieve an average gate turn time of * minutes for a
single transaction and * minutes for a double transaction for both domestic and
international cargo. Contractor will also strive to achieve lower gate turn
times of * minutes for a single transaction and * minutes for a double
transaction.

  (i)  
Contractor will provide flex gates on Friday 1st and 2nd shifts.

  (ii)  
When Carrier no longer uses the equipment of another carrier which is also a
customer of Contractor—that is—when Carrier has its own separate and distinct
equipment pool, Contractor will provide Carrier with a separate empty pile.

  (iii)  
Contractor will work with Carrier to take actionable steps to reduce gate turn
times for Carrier which includes the international requirements.

  (4)  
Tacoma: Until such time as Contractor has another carrier on terminal,
Contractor to achieve an average gate turn-time of * minutes for a single
transaction and * minutes for a double transaction. If and when Contractor has
another carrier on terminal, Contractor to achieve an average gate turn-time of
* minutes for a single transaction and * minutes for a double transaction.
Contractor will also strive to achieve lower gate turn times of * minutes for a
single transaction and * minutes for a double transaction.

  (5)  
In all cases, the turn time is measured from gate pedestal to out gate and does
not include trouble transactions or Carrier not having sufficient good order
equipment available.

D. Gate Trouble Transaction: Both parties will cooperate to reduce the number
and length of gate trouble transactions and to minimize any resultant cargo
delays.

 

12



--------------------------------------------------------------------------------



 



  24.  
All references to “Appendix I” in the Terminal Agreement shall be changed to
“Appendix I, as amended”.

  25.  
The Terminal Agreement’s Revised Appendix II is deleted and replaced in its
entirety with the attached Second Revised Appendix II, which is made a part of
this Amendment No. 3. All references to “Appendix II” and “Revised Appendix II”
in the Terminal Agreement shall be changed to “Second Revised Appendix II”.

  26.  
Effective Date. The Rates in Second Revised Appendix II shall become effective
as of January 1, 2010, except as provided in Section 9 above. All other terms
set forth in this Amendment No. 3 shall become effective as of June 7, 2010.

  27.  
This Amendment No. 3 supersedes and replaces the terms and conditions of the
Memorandum of Understanding among Horizon Lines, LLC, Horizon Lines of Alaska,
LLC and APM Terminals North America, Inc. entered into as of January 27, 2010.

  28.  
No Other Modification. The Terminal Agreement is only modified as set forth
herein and in all other respects remains in full force and effect.

  29.  
Governing Law. The validity, meaning and effect of this Amendment No. 3 shall be
determined in accordance with the Applicable Law clause of the Terminal
Agreement.

  30.  
Counterparts. This Amendment No. 3 may be executed in two counterparts, each of
which shall be deemed an original, but all of which together shall be constitute
one and the same instrument.

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment No. 3 has been executed below by the duly
authorized representative of each party.

              HORIZON LINES, LLC    
 
            By:   /s/ Robert Zuckerman              
 
  Name:   Robert Zuckerman    
 
  Its:   Vice President    
 
            HORIZON LINES OF ALASKA, LLC    
 
            By:   /s/ Robert Zuckerman              
 
  Name:   Robert Zuckerman    
 
  Its:   Vice President    
 
            APM TERMINALS NORTH AMERICA, INC.    
 
            By:   /s/ Martin Oppenheimer              
 
  Name:   Martin Oppenheimer    
 
  Its:   Director, Contracting and Pricing    

[Signature Page to Amendment No. 3 to the Stevedoring and Terminal Services
Agreement]

 

14



--------------------------------------------------------------------------------



 



FIRST REVISED EXHIBIT A

EXCLUSIVE TERMINALS

This First Revised Exhibit A is attached to and made a part of the

Stevedoring and Terminal Services Agreement,

Dated May 9th, 2004, as amended

Among Horizon Lines, LLC, Horizon Lines of Alaska, LLC and APM Terminals North
America, Inc.

      Location of Terminal   Terminal Territory
 
   
Port Elizabeth, New Jersey
  State of New York or New Jersey
 
   
Jacksonville, Florida
  Range from Jacksonville,
Florida to Savannah,
Georgia
 
   
Los Angeles, California
  Southern California
 
   
Tacoma, Washington
  State of Washington
 
   
Houston, Texas or successor terminal
In Houston, Texas
  State of Texas

 

15



--------------------------------------------------------------------------------



 



(UNIVERSAL MARITIME SERVICE CORP. LOGO) [c03727c0372700.gif]

Horizon Lines
Terminal Services Rates at
APM Terminals — Jacksonville, FL

Rates Effective January 1, 2010 to September 30, 2010

                 
1.    A.    Discharge or Load — Base Rate — per marine lift
  $         *  
 
               
   B.    Transshipment per move
  $         *  
   C.    Shifting Cell to Cell within the same hatch
  $         *  
   D.    Restowing container Cell to Dock to Cell
  $         *  
   E.    Overheight unit lifted with overheight spreader (no wires)
  $         *  per lift

Rate includes straight-time stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, clerking and
checking during vessel operations, weighing of export containers, cargo plan
preparation, roadability check (labor only), visual seal inspection, and
load/empty cycle to/from vessel including tir preparation. Standard operational
procedure is that all containers to be wheeled.
Each vessel move (excluding shifts and heavy lifts) is allowed * gate moves.
Each month total gate moves that exceed the allowed number of gate moves will be
invoiced to the carrier as per Item number 7 below. No credit will be given for
unused gate moves.
The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced two
transshipment moves.
Lifting Bundles of Flat Racks/Chassis —

  A.   If received at gate bundled then we will charge

  a.   If can use standard spreader bar, charge will be one base lift rate for
load or discharge

  b.   If requires wires to load/discharge, then will be charged per Extra labor
hourly lifting rates

  B.   If requested to be bundled/unbundled by Horizon Lines

  a.   If can use standard spreader bar, charge will be the following:

  i.   One base lift rate for load or discharge
    ii.   Contract charge for bundling/unbundling     iii.   Mounting or
grounding charge for the 2nd to 5th chassis/flat

  b.   If requires wires than charges will be the following:

  i.   Per Extra labor hourly lifting rates
    ii.   Contract charge for bundling / unbundling

          Horizon Lines Initials _TC_____        Second Revised Appendix II  
APMT Initials _MO_____ 

 

 



--------------------------------------------------------------------------------



 



  C.   If the contractor locks (or unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows the stow plan provided by the carrier with relation to the stowage of
flatracks.

(i.e. If 4 flats are locked together shoreside and lifted as one unit to the
vessel, the lift charge to the carrier will be 4 x base lift rate)

                 
2.
    
A.    Reefer Differential assessed to each loaded reefer for plug/unplug
services, quality check at time of discharge /loading, record keeping, and
administrative services. This rate does not include pre-tripping, labor to fuel
genset, cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to be
charged also for reefers received/delivered with no vessel activity.
    $     *  per loaded reefer
 
               
 
 
B.    Daily Reefer monitoring and electric charges per calendar day or portion
thereof (minimum one day charge).
    $     * Daily charge
 
               
 
  First Calendar Day to receive a  * discount from stated rate.              
3.
  Maintenance and Repair (M and R) Man Hour Rates            

              ST $ *   OT $ *   DT $ *   DOT $ *

     
Installing/Removing Gensets
  — 30 minutes at the applicable M and R man hour rate plus $*
Fueling Gensets
  — 12 minutes at the applicable M and R man hour rate
Stringing Gensets
  — 12 minutes at the applicable M and R man hour rate

         
4.      A.    Standby / Guarantee per Gang per hour Straight Time
       
 
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *
 
       
B.    Extra Labor / Heavy Lifts per Gang per hour Straight Time
       
 
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *
 
       
C.    Detentions per Gang per hour Straight Time
(See Appendix 1 “Detentions” for list of billable and non-billable detentions)
       
 
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *
 
       
5.      Overtime Differentials per gang per hour
       
 
       
   A.    Overtime
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *

          Horizon Lines Initials _TC_____        Second Revised Appendix II  
APMT Initials _MO_____ 

 

2



--------------------------------------------------------------------------------



 



         
B.    Double Time
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *
 
       
C.    Double Overtime
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *
 
       
D.    Double Double Overtime
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *

6.   Overtime Gate Charges — Extra labor plus equipment per Items 13 and 12
below prorated between carriers based on percentage of moves utilizing gate
outside standard terminal gate hours. Current standard gate hours are 0800 to
1700 Monday, Wednesday, and Thursday and 0700 to 1700 Tuesday and Friday.
Holiday gates which are included in the base lift rate are stated on the
attached schedule.       UMS reserves the right to change the standard gate
hours if proforma or volume changes warrant it. If the terminal operator chooses
to open during the lunch period or operate flex gates there will be no extra
charge to the carrier. Overtime gate charges also apply to ILA holidays.

Note: A flat fee of $ * will be charged for receiving containers between 1700 to
1900 hours on Friday.

                     
7.
  Extra Gate Moves (exceeding the * gate moves included per vessel lift).
Billing to be done on a calendar month basis.   $       * per move    
 
                    8.   Mounting/Grounding —   Straight Time $ *        
Overtime        $ *

      **   Subject to minimum labor guarantees

Each container that is required to be handled within stack to carry out request
will be charged a mount and/or ground fee. Also, this item would apply if there
is an overall change by Horizon Lines in the mode of operation. This rate will
include drayage of container within the terminal. In regards to For Sale and Off
Hire containers, if a trucker requests a specific container number, then
Contractor will charge a mounting/grounding charge per move shifted/handled,
excluding the move for the container delivered.
In addition, in the event that the Carrier changes its mode of operation or
makes a special request to the Contractor not covered by this Agreement, in
either case, Contractor reserves the right to order a dedicated yard detail and
charge Carrier at Extra labor plus equipment rates (Items 13 and 12 below).
Carrier has option of paying on Extra labor plus equipment basis (Items 13 and
12 below) subject to minimum labor guarantees.

9.   Miscellaneous Parts for Roadability — Carrier to negotiate directly with M
and R vendor. This is not applicable to Maersk owned chassis.

          Horizon Lines Initials _TC_____        Second Revised Appendix II  
APMT Initials _MO_____ 

 

3



--------------------------------------------------------------------------------



 



10.   Maintenance — Carrier to handle directly with M and R vendor.

         
11.
  Drayage    
 
  Customs Vacis/Security/Government exams   Per Terminal Tariff
 
  Other drays within terminal   $  *  one way

12.   Equipment Rental Rates (when ordered by Carrier; excludes operator)

         
 
  - Top Loader   $ * per hour
 
  - Yard Hustler   $ * per hour
 
  - Empty Handler   $ * per hour
 
  - Bombcart   $ * per hour
 
  - Container Crane   Per APM Terminals contract rate with Port Authority

                 
13.
  Extra Labor Rates   Straight Time   $ * Double Time   $ *
 
  Overtime   $ * Double Overtime   $ *    
 
                14.   Dockage and Wharfage   — Charged at APM Terminals contract
rate with Port Authority.
 
                15.   Line Handling   — Actual Man hours at Extra labor rates
plus any man hour guarantees.

16.   Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the * gate moves or allowed
mounting/grounding and will be billed $  *  per container. (Excludes demurrage)

17.   Terminal storage charges

         
 
  — Storage of empty containers   $ * per unit per day

    Empty allowance will be determined by multiplying the Carrier’s container
lift volume each month times * times the number of days in the month. Excess
empty container days over such allowed free days will be charged monthly at the
following rate per container per day. (Free Days = Lifts x * x Days in Period)  
    Notwithstanding the means of calculating Carrier’s empty allowance stated
above, the parties agree when the Contractor notifies the Carrier that empty
storage of equipment meets or exceeds the storage cap, Carrier will be required
to present the respective terminal with an empty evacuation plan to reduce the
number of empties below the cap within a fourteen (14) day period. Daily storage
cap is equal to * of the Carrier’s previous year’s annual throughput.

         
18.
  Demurrage —   Terminal Operator will bill, collect, and retain demurrage from
carrier according to the terminal tariff in effect on October 15, 2006. Below is
the table of rates from the terminal tariff.

     
Free time for export cargo is
  * calendar days.
Free time for import cargo is
  * business days for dry containers and * business days for temperature
controlled containers.

          Horizon Lines Initials _TC_____        Second Revised Appendix II  
APMT Initials _MO_____ 

 

4



--------------------------------------------------------------------------------



 



                        Demurrage Rates (per 20’/40’ container per calendar day
or part thereof)          
 
                      Inbound/Outbound/Transshipments          
 
                 
 
  I)   One to Ten (1 — 10) Days (first period)          
 
                 
 
      Dry General Purpose containers/Non-operating Reefers   $   *  
 
                 
 
      Operating Reefers   $   *  
 
                 
 
      Flat Racks, Open Tops, and Special Equipment   $   *  
 
                 
 
      Tank Containers   $   *  
 
                 
 
  II)   Eleventh Day and Above (second period)          
 
                 
 
      Dry General Purpose containers/Non-operating Reefers   $   *  
 
                 
 
      Operating Reefers   $   *  
 
                 
 
      Flat Racks, Open Tops, and Special Equipment   $   *  
 
                 
 
      Tank Containers   $   *  

The only exception is that the Contractor shall grant Carrier * days free time
for autoracks, pallet loads, and dunnage provided that Carrier provides a list
of these containers to Contractor 48 hours prior to vessel’s arrival.

         
19.
  Lashing/Unlashing of breakbulk cargo on board vessel   Extra labor man hour
rates plus materials at cost plus *  
20.
  Bundling of Chassis/Flat Racks   $  * per chassis/flat plus materials

      **   Subject to minimum labor guarantees

21.   Out of service equipment (containers and chassis) remaining on terminal in
excess of * calendar days w/o approval from carrier to proceed with necessary
repairs will be assessed a storage charge $ * per container/chassis per day.    
  If container is able to be stacked in a normal manner and fits in one
container slot then storage only applies. (Item 17 above)

          Horizon Lines Initials _TC_____        Second Revised Appendix II  
APMT Initials _MO_____ 

 

5



--------------------------------------------------------------------------------



 



                  22.   Any services not covered by above rates will be charged
per terminal tariff. If not listed in terminal tariff or in above rates then
services to be charged on Extra labor basis plus equipment (Items 13 and 12
above).
 
               
23.
  Chassis Switching charge   Straight Time   $ *
 
      Overtime   $ *
 
               
 
  To/From truckers equipment. From/To chassis.            
 
  Switching of reefer containers from underslung genset chassis.     .      
 
               
25.
  Reefer Fuel will be charged based on the following formula:            
 
                    The total number of running reefers loaded and discharged
from vessels and barges for the month times * times * gallons per reefer times
the average cost of a gallon of reefer fuel for the month at fuel vendor’s
charge to Contractor plus *.

Once Horizon has a dedicated genset fleet and upon Horizon providing a minimum
30 days advance notice in writing, fuel will be based on actual fuel placed in
gensets. Cost will be based on the average weekly cost as published by
government at the following web site (or similar web site if this site no longer
exists) http://tonto.eia.doe.gov/oog/info/gdu/gasdiesel.asp

         
26.
  Security Guard, on Overtime   $ * per hour

          Horizon Lines Initials _TC_____        Second Revised Appendix II  
APMT Initials _MO_____ 

 

6



--------------------------------------------------------------------------------



 



(UNIVERSAL MARITIME SERVICE CORP. LOGO) [c03727c0372700.gif]
Horizon Lines
Terminal Services Rates at
APM Terminals — Jacksonville, FL
Baseline Rates Schedule effective January 1, 2011 Rates to be adjusted Labor/CPI
increases as per
Agreement Appendix V and VI
The rates in this Appendix effective on January 1, 2011 shall be the numbers
listed below, provided however that such numbers are only baseline numbers and
each shall be increased by the amount of the increases as described in
Sections 6(b), 12(a), 12(b) and 12(c) of the Terminal Agreement dated as of
May 9, 2004 (the “Original Agreement”) during the time period prior to
January 1, 2011 and Sections 6(b), 12(a), 12(b) and 12(c) as revised in
Amendment 2 dated November 30, 2006.
For example, if the rate item no. 1A for Jacksonville in the Original Agreement
CPI/Labor increases on October 1, 2010 by *, then the $ * baseline rate listed
below shall be increased to $ *. The subsequent increases in the Original
Agreement would also be applied to this rate through December 31, 2010. All
rates in the below schedule would be adjusted in a similar manner based on their
percentage increase in the Original Agreement.

             
1.     A.   Discharge or Load — Base Rate — per marine lift
      $   *
i) Lift rate 1A will be discounted as follows:
           
Calendar years 2011 and 2012
  $ * per lift discount        
Calendar years 2013 through 2015
  $ * per lift discount          
        B.    Transshipment per move
      $   *
        C.    Shifting Cell to Cell within the same hatch
      $   *
        D.    Restowing container Cell to Dock to Cell
      $   *
        E.    Overheight unit lifted with overheight spreader (no wires)
      $   * per lift

Rate includes straight-time stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, clerking and
checking during vessel operations, weighing of export containers, cargo plan
preparation, roadability check (labor only), visual seal inspection, and
load/empty cycle to/from vessel including tir preparation. Standard operational
procedure is that all containers to be wheeled.
Each vessel move (excluding shifts and heavy lifts) is allowed * gate moves.
Each month total gate moves that exceed the allowed number of gate moves will be
invoiced to the carrier as per Item number 7 below. No credit will be given for
unused gate moves.
The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced two
transshipment moves.

          Horizon Lines Initials _TC_____        Second Revised Appendix II  
APMT Initials _MO_____ 

 

7



--------------------------------------------------------------------------------



 



Lifting Bundles of Flat Racks/Chassis —

  D.   If received at gate bundled then we will charge

  a.   If can use standard spreader bar, charge will be one base lift rate for
load or discharge

  b.   If requires wires to load/discharge, then will be charged per Extra labor
hourly lifting rates

  E.   If requested to be bundled/unbundled by Horizon Lines

  a.   If can use standard spreader bar, charge will be the following:

  i.   One base lift rate for load or discharge     ii.   Contract charge for
bundling/unbundling     iii.   Mounting or grounding charge for the 2nd to 5th
chassis/flat

  b.   If requires wires than charges will be the following:

  i.   Per Extra labor hourly lifting rates

  ii.   Contract charge for bundling / unbundling

  F.   If the contractor locks (or unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows the stow plan provided by the carrier with relation to the stowage of
flatracks.

(i.e. If 4 flats are locked together shoreside and lifted as one unit to the
vessel, the lift charge to the carrier will be 4 x base lift rate)

         
2. 
 
A.     Reefer Differential assessed to each loaded reefer for plug/unplug
services, quality check at time of discharge /loading, record keeping, and
administrative services. This rate does not include pre-tripping, labor to fuel
genset, cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to be
charged also for reefers received/delivered with no vessel activity.
  $ * per loaded reefer
 
       
 
 
B.     Daily Reefer monitoring and electric charges per calendar day or portion
thereof (minimum one day charge).
  $ * Daily charge
 
       
 
  First Calendar Day to receive a * discount from stated rate.    
 
       
3.
  Maintenance and Repair (M and R) Man Hour Rates    

              ST $ *   OT $ *   DT $ *   DOT $ *

     
Installing/Removing Gensets
  — 30 minutes at the applicable M and R man hour rate plus $ *
Fueling Gensets
  — 12 minutes at the applicable M and R man hour rate
Stringing Gensets
  — 12 minutes at the applicable M and R man hour rate

          Horizon Lines Initials _TC_____        Second Revised Appendix II  
APMT Initials _MO_____ 

 

8



--------------------------------------------------------------------------------



 



         
4.    A.    Standby / Guarantee per Gang per hour Straight Time
       
 
       
 
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *
 
       
B.    Extra Labor / Heavy Lifts per Gang per hour Straight Time
       
 
       
 
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *
 
       
C.    Detentions per Gang per hour Straight Time
(See Appendix 1 “Detentions” for list of billable and non-billable detentions)
       
 
       
 
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *
 
       
5.    Overtime Differentials per gang per hour
       
 
       
A.    Overtime
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *
 
       
B.    Double Time
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *
 
       
C.    Double Overtime
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *
 
       
D.    Double Double Overtime
  One Gang   $ *
 
  Two Gangs   $ *
 
  Three Gangs   $ *

6.   Overtime Gate Charges — Extra labor plus equipment per Items 13 and 12
below prorated between carriers based on percentage of moves utilizing gate
outside standard terminal gate hours. Current standard gate hours are 0800 to
1700 Monday, Wednesday, and Thursday and 0700 to 1700 Tuesday and Friday.
Holiday gates which are included in the base lift rate are stated on the
attached schedule.       UMS reserves the right to change the standard gate
hours if proforma or volume changes warrant it. If the terminal operator chooses
to open during the lunch period or operate flex gates there will be no extra
charge to the carrier. Overtime gate charges also apply to ILA holidays.      
Note: A flat fee of $ * will be charged for receiving containers between 1700 to
1900 hours on Friday.

                     
7.
  Extra Gate Moves (exceeding the * gate moves included per vessel lift).
Billing to be done on a calendar month basis.   $       * per move    
 
                    8.   Mounting/Grounding —   Straight Time $ *        
Overtime        $ *

      **   Subject to minimum labor guarantees

          Horizon Lines Initials _TC_____        Second Revised Appendix II  
APMT Initials _MO_____ 

 

9



--------------------------------------------------------------------------------



 



Each container that is required to be handled within stack to carry out request
will be charged a mount and/or ground fee. Also, this item would apply if there
is an overall change by Horizon Lines in the mode of operation. This rate will
include drayage of container within the terminal. In regards to For Sale and Off
Hire containers, if a trucker requests a specific container number, then
Contractor will charge a mounting/grounding charge per move shifted/handled,
excluding the move for the container delivered.
In addition, in the event that the Carrier changes its mode of operation or
makes a special request to the Contractor not covered by this Agreement, in
either case, Contractor reserves the right to order a dedicated yard detail and
charge Carrier at Extra labor plus equipment rates (Items 13 and 12 below).
Carrier has option of paying on Extra labor plus equipment basis (Items 13 and
12 below) subject to minimum labor guarantees.

9.   Miscellaneous Parts for Roadability — Carrier to negotiate directly with M
and R vendor.       This is not applicable to Maersk owned chassis.   10.  
Maintenance — Carrier to handle directly with M and R vendor.

         
11.
  Drayage    
 
  Customs Vacis/Security/Government exams   Per Terminal Tariff
 
  Other drays within terminal   $ * one way

12.   Equipment Rental Rates (when ordered by Carrier; excludes operator)

         
 
  - Top Loader   $ * per hour
 
  - Yard Hustler   $ * per hour
 
  - Empty Handler   $ * per hour
 
  - Bombcart   $ * per hour
 
  - Container Crane   Per APM Terminals contract rate with Port Authority

                 
13.
  Extra Labor Rates   Straight Time   $ * Double Time   $ *
 
  Overtime   $ * Double Overtime   $ *    
 
                14.   Dockage and Wharfage   — Charged at APM Terminals contract
rate with Port Authority.
 
                15.   Line Handling   — Actual Man hours at Extra labor rates
plus any man hour guarantees.

16.   Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the * or allowed
mounting/grounding and will be billed $ * per container. (Excludes demurrage)

17.   Terminal storage charges

         
 
  — Storage of empty containers   $ * per unit per day

          Horizon Lines Initials _TC_____        Second Revised Appendix II  
APMT Initials _MO_____ 

 

10



--------------------------------------------------------------------------------



 



Empty allowance will be determined by multiplying the Carrier’s container lift
volume each month times * times the number of days in the month. Excess empty
container days over such allowed free days will be charged monthly at the
following rate per container per day. (Free Days = Lifts x * x Days in Period)
Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the
parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties below the cap within a fourteen (14) day period. Daily storage cap is
equal to * of the Carrier’s previous year’s annual throughput.

         
18.
  Demurrage —   Terminal Operator will bill, collect, and retain demurrage from
carrier according to the terminal tariff in effect on October 15, 2006. Below is
the table of rates from the terminal tariff.

         
Free time for export cargo is
  * calendar days.  
Free time for import cargo is
  * business days for dry containers and * business days for temperature
controlled containers.

                        Demurrage Rates (per 20’/40’ container per calendar day
or part thereof)          
 
                      Inbound/Outbound/Transshipments            
 
  I)   One to Ten (1 — 10) Days (first period)          
 
                 
 
      Dry General Purpose containers/Non-operating Reefers   $   *  
 
                 
 
      Operating Reefers   $   *  
 
                 
 
      Flat Racks, Open Tops, and Special Equipment   $   *  
 
                 
 
      Tank Containers   $   *  
 
                 
 
  II)   Eleventh Day and Above (second period)          
 
                 
 
      Dry General Purpose containers/Non-operating Reefers   $   *  
 
                 
 
      Operating Reefers   $   *  
 
                 
 
      Flat Racks, Open Tops, and Special Equipment   $   *  
 
                 
 
      Tank Containers   $   *  

          Horizon Lines Initials _TC_____       Second Revised Appendix II  
APMT Initials _MO___

 

11



--------------------------------------------------------------------------------



 



The only exception is that the Contractor shall grant Carrier * business days
free time for autoracks, pallet loads, and dunnage provided that Carrier
provides a list of these containers to Contractor 48 hours prior to vessel’s
arrival.

         
19.
  Lashing/Unlashing of breakbulk cargo on board vessel   Extra labor man hour
rates plus materials at cost plus *
 
           
20.
  Bundling of Chassis/Flat Racks   $  * per chassis/flat plus materials

      **   Subject to minimum labor guarantees

21.   Out of service equipment (containers and chassis) remaining on terminal in
excess of * calendar days w/o approval from carrier to proceed with necessary
repairs will be assessed a storage charge $ * per container/chassis per day.    
  If container is able to be stacked in a normal manner and fits in one
container slot then storage only applies. (Item 17 above)   22.   Any services
not covered by above rates will be charged per terminal tariff. If not listed in
terminal tariff or in above rates then services to be charged on Extra labor
basis plus equipment (Items 13 and 12 above).

             
23.
  Chassis Switching charge   Straight Time   $ *
 
      Overtime   $ *
 
           
 
  To/From truckers equipment. From/To chassis. Switching of reefer containers
from underslung genset chassis.        
 
           
24.
  Reefer Fuel will be charged based on the following formula:        
 
                The total number of running reefers loaded and discharged from
vessels and barges for the month times * times * gallons per reefer times the
average cost of a gallon of reefer fuel for the month at fuel vendor’s charge to
Contractor plus *.
 
                Once Horizon has a dedicated genset fleet and upon Horizon
providing a minimum 30 days advance notice in writing, fuel will be based on
actual fuel placed in gensets. Cost will be based on the average weekly cost as
published by government at the following web site (or similar web site if this
site no longer exists) http://tonto.eia.doe.gov/oog/info/gdu/gasdiesel.asp

         
25.
  Security Guard, on Overtime   $ * per hour

          Horizon Lines Initials _TC_____       Second Revised Appendix II  
APMT Initials _MO_____

 

12



--------------------------------------------------------------------------------



 



(APM TERMINALS LOGO) [c03727c0372701.gif]
Horizon Lines
Terminal Services Rates at
APM Terminals — Los Angeles, CA
Rates Effective January 1, 2010 to June 30, 2010

             
1.
  A.   Discharge or Load — Base Rate — per marine lift   $ *
 
           
 
  B.   Transshipment per move   $ *
 
  C.   Shifting Cell to Cell within the same hatch   $ *
 
  D.   Restowing container Cell to Dock to Cell   $ *
 
  E.   Overheight unit lifted with overheight spreader (no wires)   $ * per lift

Rate includes first shift weekday stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, wharfage,
dockage, clerking and checking during vessel operations, weighing of export
containers, cargo plan preparation, roadability check (labor only), visual seal
inspection at gate, and load/empty cycle to/from vessel including tir
preparation. Standard operational procedure is a grounded operation with the
exception of reefers, special hazardous and loaded tank containers.
Receiving and delivery gates will be in operation for first shift (0800 — 1700)
and second shift (1800 — 0300) on weekdays excluding holidays. If the terminal
operator chooses to open during the lunch period or open 0700 to 0800 hours
weekdays, there will be no extra charge to the carrier. Friday second shift for
wheeled operation only.
Each vessel move (excluding shifts and heavy lifts) is allowed * gate moves.
Each month total gate moves that exceed the allowed number of gate moves, will
be invoiced to the carrier as per Item 7 below. No credit will be given for
unused gate moves.
The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced two
transshipment moves.
APMT agrees to have * Horizon Lines Owned empty reefers and * Horizon Lines
Owned 45’ empties wheeled on a daily basis A communication plan from Horizon
Lines will be agreed to by APMT and direct the daily execution of such
agreement.
Lifting Bundles of Flat Racks/Chassis —

  A.   If received at gate bundled then we will charge

  a.   If can use standard spreader bar, charge will be one base lift rate for
load or discharge     b.   If requires wires to load/discharge, then will be
charged per Extra labor hourly lifting rates

          Horizon Lines Initials __TC_____       Second Revised Appendix II  
APMT Initials __MO_____

 

13



--------------------------------------------------------------------------------



 



  B.   If requested to be bundled/unbundled by Horizon Lines

  a.   If can use standard spreader bar, charge will be the following:

  i.   One base lift rate for load or discharge     ii.   Contract charge for
bundling/unbundling     iii.   Mounting or grounding charge for the 2nd to 5th
chassis/flat

  b.   If requires wires than charges will be the following:

  i.   Per Extra labor hourly lifting rates     ii.   Contract charge for
bundling / unbundling

  C.   If the contractor locks (or unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows the stow plan provided by the carrier with relation to the stowage of
flatracks.

(i.e. If 4 flats are locked together shoreside and lifted as one unit to the
vessel, the lift charge to the carrier will be 4 x base lift rate)

             
2.
  A.   Reefer Differential assessed to each loaded reefer for plug/unplug
services, quality check at time of discharge /loading, record keeping,
administrative services. This rate does not include pre-tripping, labor to fuel
genset, cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to be
charged also for reefers received/delivered with no vessel activity.   $ * per
loaded reefer
 
           
 
  B.   Daily Reefer monitoring and electric charges per calendar day or portion
thereof (minimum one day)   $ * Daily charge
 
           
 
      First Calendar Day to receive a * discount from stated rate.    

3.   Maintenance and Repair (M and R) Man Hour Rates

             
1st Shift Straight Time
  $ *   1st Shift Overtime   $ *
2nd Shift Straight Time
  $ *   2nd Shift Overtime   $ *
3rd Shift Straight Time
  $ *   3rd Shift Overtime   $ *

     
Installing or Removing Gensets
  - 30 minutes at the applicable M and R man hour rate plus $ *
Fueling Gensets
  - 12 minutes at the applicable M and R man hour rate
 
   
Fuel for Gensets:
  - covered in item no. 27
 
   
Stringing of Gensets
  - 15 minutes at the applicable M and R man hour rate

             
4.
  A.   Standby/Guarantee per Gang per hour    
 
      Weekday, 1st Shift Straight Time   $ *
 
           
 
      In addition, overtime differentials (Item 5) will apply based on period.  
 
 
           
 
  B.   Extra Labor/Heavy Lifts per Gang per hour    
 
      Weekday, 1st Shift Straight Time   $ *  
 
      In addition, overtime differentials (Item 5) will apply based on period.  
 

          Horizon Lines Initials __TC_____       Second Revised Appendix II  
APMT Initials __MO_____

 

14



--------------------------------------------------------------------------------



 



             
 
  C.   Detentions per Gang per Hour    
 
      (See Appendix 1 “Detentions” for list of billable and non-billable
detentions)    
 
      Weekday, 1st Shift Straight Time   $ *
 
           
 
      In addition, overtime differentials (Item 5) will apply based on period.  
 

5.   Overtime Differentials per Gang per hour

             
Weekday, 2nd Shift
  $ *   Weekend, 3rd Shift   $ *
Weekday, 3rd Shift
  $ *   Holiday, 1st/2nd Shift Weekday   $ *
Weekend, 1st Shift
  $ *   Holiday, 3rd Shift Weekday   $ *
Weekend, 2nd Shift
  $ *        

6.   Overtime Gate Charges — Extra labor plus equipment per Items 14 and 12
prorated between Carriers based on percentage of moves utilizing gate. Terminal
to charge only when outside of First and Second shift on straight time workdays
(i.e. Monday through Friday excluding Holidays). Holiday gates which are
included in the base lift rate are stated on attached schedule. Flex gate on
first and second shift Friday will be provided at no extra charge.

         
7.
  Extra Gate Moves (exceeding the * gate moves included per vessel lift).
Billing to be done on a calendar month basis.   $ * per move

             
8.
  Mounting/Grounding   Weekday, 1st Shift   $ * per move
 
      Weekday, 2nd Shift   $ * per move
 
      Weekday, 3rd Shift   $ * per move
 
      Weekend, 1st/2nd Shift   $ * per move
 
      Weekend, 3rd Shift   $ * per move

      **   Subject to minimum labor guarantee

Mounting and Grounding will only be charged when performed outside of the normal
throughput cycle. This includes but is not limited to digging out empty
containers by container number, for sale containers, off hire containers,
containers moving to/from repair, unusual requests requiring restacking of full
containers, etc. Each container that is required to be handled within stack to
carry out request will be charged a mount and/or ground fee.
Also, this would apply if there is an overall change by Horizon Lines in the
mode of operation. This rate will include drayage of container within the
terminal. In regards to For Sale and Off Hire containers, if a trucker requests
a specific container number, then Contractor will charge a mounting/grounding
charge per move shifted/handled, excluding the move for the container delivered.
In addition, in the event that the Carrier changes its mode of operation or
makes a special request to the Contractor not covered by this Agreement, in
either case, Contractor reserves the right to order a dedicated yard detail and
charge Carrier at Extra labor plus equipment rates (Items 14 and 12 below).

          Horizon Lines Initials __TC_____       Second Revised Appendix II  
APMT Initials __MO_____

 

15



--------------------------------------------------------------------------------



 



9.   Miscellaneous Parts for Roadability — Carrier to handle directly with M and
R vendor. This is not applicable to Maersk owned chassis.

         
10.
  Lashing/Unlashing of breakbulk cargo on board vessel   Extra labor man hour
rates plus
materials at cost plus *

11.   This item intentionally left blank.   12.   Equipment Rental Rates (when
ordered by Carrier; excludes operator)

     
- Top Loader
  $ * per hour
- Yard Hustler
  $ * per hour
- Empty Handler
  $ * per hour
- Transtainer
  $ * per hour
- Bombcart
  $ * per hour
- Container Crane
  $ * per hour

         
13.
  Container lift on/lift off Rail Car at on dock rail facility   $ * per lift
 
       
14.
  Extra Labor Rates per man hour subject to minimum guarantees    

             
Weekday, 1st Shift
  $ *   Weekend, 1st Shift   $ *
Weekday, 2nd Shift
  $ *   Weekend, 2nd Shift   $ *
Weekday, 3rd Shift
  $ *   Weekend, 3rd Shift   $ *

15.   Line Handling — Carrier to handle payment directly with vendor.   16.  
Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the * gate moves or allowed
mounting/grounding and will be billed $ * per container for receipt/delivery
(Excludes demurrage).

17.   Terminal storage charges

     
— Storage of empty containers
  $ * per unit per day

Empty allowance will be determined by multiplying the Carrier’s container lift
volume each month times * times the number of days in the month. Excess empty
container days over such allowed free days will be charged monthly at the
following rate per container per day. (Free Days = Lifts x * x Days in Period)
Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties below the cap within a fourteen (14) day period. Daily storage cap is
equal to * empty containers.

          Horizon Lines Initials __TC_____       Second Revised Appendix II  
APMT Initials __MO_____

 

16



--------------------------------------------------------------------------------



 



18.   Demurrage — Terminal Operator will bill, collect, and retain demurrage
from carrier according to the terminal tariff.

The only exception is that the Contractor shall grant Carrier * business days
free time for autoracks, pallet loads, and dunnage provided that Carrier
provides a list of these containers to Contractor 48 hours prior to vessel’s
arrival.

             
19.
  Custom Vacis/Security /USDA Exams/other government exams       Per Terminal
Tariff
 
           
 
  Other drays within terminal premises not associated with throughput cycle.    
  $ * one way
 
           
20.
  Bundling of Chassis/Flat Racks,   Weekday, 1st Shift  
$ * per chassis/flat
bundled plus materials
 
           
21.
  Premounting of Empties   Weekday, 1st Shift   $ * per unit
 
      Weekday, 2nd Shift   $ * per unit

22.   Out of service equipment (containers and chassis) remaining on terminal in
excess of * calendar days w/o approval from carrier to proceed with necessary
repairs will be assessed a storage charge $ * per container per day.       If
container is able to be stacked in a normal manner and fits in one container
slot then storage (Item 17) only applies.   23.   Any services not covered by
above rates will be charged per terminal tariff. If not listed in terminal
tariff or in above rates then services to be charged on Extra labor basis plus
equipment (Items 14 and 12 above).   24.   Fuel Surcharge (as of January 2010) $
* per lift
Fuel Surcharge is based on the Bureau of Labor Statistics Producer Price Index
No 2 Diesel Fuel with February 2004 to February 2005 as the basis. This will be
reviewed / adjusted once a year if fuel prices fall below the February 2005
level and eliminated if prices fall below the February 2004 level.

             
25.
  Chassis Switching charge   Weekday, 1st Shift   $ * per move
 
      Weekday, 2nd Shift   $ * per move
 
      Weekday, 3rd Shift   $ * per move
 
      Weekend, 1st/2nd Shift   $ * per move
 
      Weekend, 3rd Shift   $ * per move

To/From truckers equipment From/To chassis
Switching of reefer containers from underslung genset chassis

      **   Subject to minimum labor guarantees

          Horizon Lines Initials __TC_____       Second Revised Appendix II  
APMT Initials __MO_____

 

17



--------------------------------------------------------------------------------



 



26.   Reefer Fuel will be charged based on the following formula       The total
number of running reefers loaded and discharged from vessels and barges for the
month times * times * gallons per reefer times the average cost of a gallon of
reefer fuel for the month at fuel vendor’s charge to Contractor plus *.      
Once Horizon has a dedicated genset fleet and upon Horizon providing a minimum
30 days advance notice in writing, fuel will be based on actual fuel placed in
gensets. Cost will be based on the average weekly cost as published by
government at the following web site (or similar web site if this site no longer
exists) http://tonto.eia.doe.gov/oog/info/gdu/gasdiesel.asp

          Horizon Lines Initials __TC_____       Second Revised Appendix II  
APMT Initials __MO_____

 

18



--------------------------------------------------------------------------------



 



(APM TERMINALS LOGO) [c03727c0372701.gif]
Horizon Lines
Terminal Services Rates at
APM Terminals — Los Angeles, CA
Baseline Rates Schedule effective January 1, 2011 Rates to be adjusted Labor/CPI
increases as per
Agreement Appendix V and VI
The rates in this Appendix effective on January 1, 2011 shall be the numbers
listed below, provided however that such numbers are only baseline numbers and
each shall be increased by the amount of the increases as described in
Sections 6(b), 12(a), 12(b) and 12(c) of the Terminal Agreement dated as of
May 9, 2004 (the “Original Agreement”) during the time period prior to
January 1, 2011 and Sections 12(a), 12(b) and 12(c) as revised in Amendment 2
dated November 30, 2006.
For example, if the rate item no. 1A for Los Angeles in the Original Agreement
CPI/Labor increases on July 1, 2010 by *, then the $ * baseline rate listed
below shall be increased to $ *. The subsequent increases in the Original
Agreement would also be applied to this rate through December 31, 2010. All
rates in the below schedule would be adjusted in a similar manner based on their
percentage increase in the Original Agreement

              1.      A.  
Discharge or Load — Base Rate — per marine lift
up to * lifts per calendar year
  $ *      
* lifts and above per calendar year
  $ *  

The first * lifts rate is $ * and lifts above * rate is $ *

                     
 
                            B.  
Transshipment per move
  $ *                   C.  
Shifting Cell to Cell within the same hatch
  $ *                   D.  
Restowing container Cell to Dock to Cell
  $ *                   E.  
Overheight unit lifted with overheight spreader (no wires)
  $ *     per lift

Rate includes first and second shift seven days a week (holidays excluded)
stevedoring staff/gangs, normal container lashing/unlashing on vessel (excluding
detentions), crane rental, tractors during vessel operations, assisting in
receiving and delivery, wharfage, dockage, clerking and checking during vessel
operations, weighing of export containers, cargo plan preparation, roadability
check (labor only), visual seal inspection at gate, and load/empty cycle to/from
vessel including tir preparation. Standard operational procedure is a grounded
operation with the exception of reefers, special hazardous and loaded tank
containers.
Receiving and delivery gates will be in operation for first shift (0800 — 1700)
and second shift (1800 — 0300) on weekdays excluding holidays. If the terminal
operator chooses to open during the lunch period or open 0700 to 0800 hours
weekdays, there will be no extra charge to the carrier. Friday second shift for
wheeled operation only.

          Horizon Lines Initials _TC____       Second Revised Appendix II   APMT
Initials _MO____

 

19



--------------------------------------------------------------------------------



 



Each vessel move (excluding shifts and heavy lifts) is allowed * gate moves.
Each month total gate moves that exceed the allowed number of gate moves, will
be invoiced to the carrier as per Item 7 below. No credit will be given for
unused gate moves.
The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced two
transshipment moves.
APMT agrees to have * Horizon Lines Owned empty reefers and * Horizon Lines
Owned 45’ empties wheeled on a daily basis A communication plan from Horizon
Lines will be agreed to by APMT and direct the daily execution of such
agreement.
Lifting Bundles of Flat Racks/Chassis -

  G.   If received at gate bundled then we will charge

  a.   If can use standard spreader bar, charge will be one base lift rate for
load or discharge

  b.   If requires wires to load/discharge, then will be charged per Extra labor
hourly lifting rates

  H.   If requested to be bundled/unbundled by Horizon Lines

  a.   If can use standard spreader bar, charge will be the following:

  i.   One base lift rate for load or discharge
    ii.   Contract charge for bundling/unbundling

  iii.   Mounting or grounding charge for the 2nd to 5th chassis/flat

  b.   If requires wires than charges will be the following:

  i.   Per Extra labor hourly lifting rates
    ii.   Contract charge for bundling / unbundling

  I.   If the contractor locks (or unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows the stow plan provided by the carrier with relation to the stowage of
flatracks.

(i.e. If 4 flats are locked together shoreside and lifted as one unit to the
vessel, the lift charge to the carrier will be 4 x base lift rate)

              2.      A.  
Reefer Differential assessed to each loaded reefer for plug/unplug services,
quality check at time of discharge /loading, record keeping, administrative
services. This rate does not include pre-tripping, labor to fuel genset,
cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to be charged
also for reefers received/delivered with no vessel activity.
      $ * per loaded reefer    
 
                 B.  
Daily Reefer monitoring and electric charges per calendar day or portion thereof
(minimum one day)
      $ * Daily charge    
 
           
First Calendar Day to receive a * discount from stated rate.
       

          Horizon Lines Initials _TC____       Second Revised Appendix II   APMT
Initials _MO_____

 

20



--------------------------------------------------------------------------------



 



                 
3.
  Maintenance and Repair (M and R) Man Hour Rates            
 
  1st Shift Straight Time   $     *   1st Shift Overtime   $     *
 
  2nd Shift Straight Time   $     *   2nd Shift Overtime   $     *
 
  3rd Shift Straight Time   $     *   3rd Shift Overtime   $     *

         
 
  Installing or Removing Gensets   - 30 minutes at the applicable M and R man
hour rate plus $ *
 
  Fueling Gensets   - 12 minutes at the applicable M and R man hour rate  
 
  Fuel for Gensets:   - covered under item no. 27  
 
  Stringing of Gensets   - 15 minutes at the applicable M and R man hour rate

          4.     A.  
Standby/Guarantee per Gang per hour

   
        Weekday, 1st Shift Straight Time
  $       *

In addition, overtime differentials (Item 5) will apply based on period.

                    B.    
Extra Labor/Heavy Lifts per Gang per hour
         
Weekday, 1st Shift Straight Time
  $ *  

In addition, overtime differentials (Item 5) will apply based on period.

                    C.    
Detentions per Gang per Hour
(See Appendix 1 “Detentions” for list of billable and non-billable detentions)

         
Weekday, 1st Shift Straight Time
  $ *  

In addition, overtime differentials (Item 5) will apply based on period.

                                5.     Overtime Differentials per Gang per hour
                       
Weekday, 2nd Shift
  $     *   Weekend, 3rd Shift   $       *        
Weekday, 3rd Shift
  $     *   Holiday, 1st/2nd Shift Weekday   $       *        
Weekend, 1st Shift
  $     *   Holiday, 3rd Shift Weekday   $       *        
Weekend, 2nd Shift
  $     *                

6.   Overtime Gate Charges — Extra labor plus equipment per Items 14 and 12
prorated between Carriers based on percentage of moves utilizing gate. Terminal
to charge only when outside of First and Second shift on straight time workdays
(i.e. Monday through Friday excluding Holidays). Holiday gates which are
included in the base lift rate are stated on attached schedule. Flex gate on
first and second shift Friday will be provided at no extra charge.

                            7.    
Extra Gate Moves (exceeding the * gate moves included per vessel lift). Billing
to be done on a calendar month basis.
          $ * per move

          Horizon Lines Initials _TC____       Second Revised Appendix II   APMT
Initials _MO_____

 

21



--------------------------------------------------------------------------------



 



                        8.    
Mounting/Grounding
  Weekday, 1st Shift       $ * per move      
 
  Weekday, 2nd Shift       $ * per move      
 
  Weekday, 3rd Shift       $ * per move      
 
  Weekend, 1st/2nd Shift       $ * per move      
 
  Weekend, 3rd Shift     $ * per move

      **   Subject to minimum labor guarantee

Mounting and Grounding will only be charged when performed outside of the normal
throughput cycle. This includes but is not limited to digging out empty
containers by container number, for sale containers, off hire containers,
containers moving to/from repair, unusual requests requiring restacking of full
containers, etc. Each container that is required to be handled within stack to
carry out request will be charged a mount and/or ground fee.
Also, this would apply if there is an overall change by Horizon Lines in the
mode of operation. This rate will include drayage of container within the
terminal. In regards to For Sale and Off Hire containers, if a trucker requests
a specific container number, then Contractor will charge a mounting/grounding
charge per move shifted/handled, excluding the move for the container delivered.
In addition, in the event that the Carrier changes its mode of operation or
makes a special request to the Contractor not covered by this Agreement, in
either case, Contractor reserves the right to order a dedicated yard detail and
charge Carrier at Extra labor plus equipment rates (Items 14 and 12 below).

9.   Miscellaneous Parts for Roadability — Carrier to handle directly with M and
R vendor. This is not applicable to Maersk owned chassis.

         
10.
  Lashing/Unlashing of breakbulk cargo on board vessel   Extra labor man hour
rates plus materials at cost plus * percent

11.   This item intentionally left blank.

12.   Equipment Rental Rates (when ordered by Carrier; excludes operator)

             
 
  - Top Loader
- Yard Hustler
- Empty Handler
- Transtainer
- Bombcart
- Container Crane  




  $ * per hour
$ * per hour
$ * per hour
$ * per hour
$ * per hour
$ * per hour

                        13.    
Container lift on/lift off Rail Car at on dock rail facility
          $ * per lift      
 
                14.    
Extra Labor Rates per man hour subject to minimum guarantees
               

                 
 
  Weekday, 1st Shift   $ *   Weekend, 1st Shift   $ *
 
  Weekday, 2nd Shift   $ *   Weekend, 2nd Shift   $ *
 
  Weekday, 3rd Shift   $ *   Weekend, 3rd Shift   $ *

          Horizon Lines Initials _TC_____       Second Revised Appendix II  
APMT Initials _MO_____

 

22



--------------------------------------------------------------------------------



 



15.   Line Handling — Carrier to handle payment directly with vendor.

16.   Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the * gate moves or allowed
mounting/grounding and will be billed $ * per container for receipt/delivery
(Excludes demurrage).

                        17.    
Terminal storage chargesc

     — Storage of empty containers
  $  *   per unit per day

Empty allowance will be determined by multiplying the Carrier’s container lift
volume each month times * times the number of days in the month. Excess empty
container days over such allowed free days will be charged monthly at the
following rate per container per day. (Free Days = Lifts x * x Days in Period)
Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties below the cap within a fourteen (14) day period. Daily storage cap is
equal to * empty containers.

18.   Demurrage — Terminal Operator will bill, collect, and retain demurrage
from carrier according to the terminal tariff.

The only exception is that the Contractor shall grant Carrier * business days
free time for autoracks, pallet loads, and dunnage provided that Carrier
provides a list of these containers to Contractor 48 hours prior to vessel’s
arrival.

              19.   Custom Vacis/Security /USDA Exams/other government exams  
Per Terminal Tariff    
 
           
Other drays within terminal premises not associated with throughput cycle.
  $ *  one way    
 
        20.  
Bundling of Chassis/Flat Racks, Weekday, 1st Shift
  $ *  per chassis/flat bundled plus materials    
 
        21.  
Premounting of Empties             Weekday, 1st Shift
  $ *  per unit    
Weekday, 2nd Shift
  $ *  per unit

22.   Out of service equipment (containers and chassis) remaining on terminal in
excess of * calendar days w/o approval from carrier to proceed with necessary
repairs will be assessed a storage charge $ * per container per day.

If container is able to be stacked in a normal manner and fits in one container
slot then storage (Item 17) only applies.
Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

23



--------------------------------------------------------------------------------



 



23.   Any services not covered by above rates will be charged per terminal
tariff. If not listed in terminal tariff or in above rates then services to be
charged on Extra labor basis plus equipment (Items 14 and 12 above).

                      24.  
Fuel Surcharge as of January 2010
Fuel Surcharge is based on the Bureau of Labor Statistics Producer Price Index
No 2 Diesel Fuel with February 2004 to February 2005 as the basis. This will be
reviewed / adjusted once a year if fuel prices fall below the February 2005
level and eliminated if prices fall below the February 2004 level.
        $ *   per lift                       25.  
Chassis Switching charge
  Weekday, 1st Shift $ *   per move    
 
  Weekday, 2nd Shift $ *   per move    
 
  Weekday, 3rd Shift $ *   per move    
 
  Weekend, 1st/2nd Shift $ *   per move    
 
  Weekend, 3rd Shift $ *   per move

To/From truckers equipment From/To chassis
Switching of reefer containers from underslung genset chassis

      **   Subject to minimum labor guarantees

26.   Reefer Fuel will be charged based on the following formula The total
number of running reefers loaded and discharged from vessels and barges for the
month times * times * gallons per reefer times the average cost of a gallon of
reefer fuel for the month at fuel vendor’s charge to Contractor plus *.

Once Horizon has a dedicated genset fleet and upon Horizon providing a minimum
30 days advance notice in writing, fuel will be based on actual fuel placed in
gensets. Cost will be based on the average weekly cost as published by
government at the following web site (or similar web site if this site no longer
exists) http://tonto.eia.doe.gov/oog/info/gdu/gasdiesel.asp
Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

24



--------------------------------------------------------------------------------



 



(APM TERMINALS LOGO) [c03727c0372701.gif]
Horizon Lines
Terminal Services Rates at
APM Terminals – Tacoma, WA
Rates Effective January 1, 2010 to June 30, 2010

         
1.      A.
  Discharge or Load – Base Rate – per marine lift   $ *
 
       
         B.
  Transshipment per move   $ *
         C.
  Shifting Cell to Cell within the same hatch   $ *
         D.
  Restowing container Cell to Dock to Cell   $ *
         E.
  Overheight unit lifted with overheight spreader (no wires)   $ * per lift

Rate includes first shift weekdays stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, wharfage,
dockage, clerking and checking during vessel operations, weighing of export
containers, cargo plan preparation, roadability check (labor only), visual seal
inspection at gate and load/empty cycle to/from vessel including tir
preparation.
Current standard operational procedure is for imports/exports to be wheeled.
Also, APMT agrees to have * Horizon Lines Owned empties wheeled on a daily
basis, which includes * empties in good order, * wheeled empties for M & R and,
if available, * Maersk empties provided containers required by Horizon customers
and no additional mounting team is required, with a maximum daily allowance of *
empties on terminal. A communication plan from Horizon Lines will be agreed to
by APMT and direct the daily execution of such agreement. At which time increase
in volume at the facility restricts space for a wheeled operation,
imports/exports will be grounded and/or wheeled empties will be restricted. At
least 90 days prior to any change of handling wheeled containers APMT will
discuss options with Horizon Lines and mutually agree on a workable solution and
associated costs.
Receiving and delivery gates will be in operation from 0800 to 1200 and from
1300 to 1700* on straight time workdays. If the terminal operator chooses to
open during the lunch period or to open from 0700 to 0800 hours weekdays, there
will be no extra charge to the carrier.
Each vessel move (excluding shifts and heavy lifts) is allowed * gate moves.
Each month total gate moves that exceed the allowed number of gate moves, will
be invoiced to the carrier as per Item 7 below. No credit will be given for
unused gate moves.
The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced two
transshipment moves.

      *   Specifically,

Drivers receiving/delivering empties must be processed by * hours.
Drivers receiving /delivering live reefers must be processed by * hours.
Drivers receiving import loads must be processed by * hours.
Drivers delivering wheeled export loads (except live reefers) must be processed
by *.


          Horizon Lines Initials      TC                 Second Revised
Appendix II   APMT Initials      MO          

 

25



--------------------------------------------------------------------------------



 



Second shift gates Wednesday and Fridays:
Drivers receiving/delivering empties must be processed by * hours.
Lifting Bundles of Flat Racks/Chassis —

  J.   If received at gate bundled then we will charge

  a.   If can use standard spreader bar, charge will be one base lift rate for
load or discharge     b.   If requires wires to load/discharge, then will be
charged per Extra labor hourly lifting rates

  K.   If requested to be bundled/unbundled by Horizon Lines

  a.   If can use standard spreader bar, charge will be the following:

  i.   One base lift rate for load or discharge     ii.   Contract charge for
bundling/unbundling     iii.   Mounting or grounding charge for the 2nd to 5th
chassis/flat

  b.   If requires wires than charges will be the following:

  i.   Per Extra labor hourly lifting rates     ii.   Contract charge for
bundling / unbundling

  L.   If the contractor locks (or unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows the stow plan provided by the carrier with relation to the stowage of
flatracks.

(i.e. If 4 flats are locked together shoreside and lifted as one unit to the
vessel, the lift charge to the carrier will be 4 x base lift rate)

         
2.      A.
  Reefer Differential assessed to each loaded reefer for plug/unplug services,
quality check at time of discharge /loading, record keeping, administrative
services. This rate does not include pre-tripping, labor to fuel genset,
cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to be charged
also for reefers received/delivered with no vessel activity.   $ * per loaded
reefer
 
       
         B.
  Daily Reefer monitoring and electric charges per calendar day or portion
thereof (minimum one day charge)   $ * Daily charge

First Calendar Day to receive a * discount from stated rate.

                  3.   Maintenance and Repair (M and R) Man Hour Rates
 
  1st Shift Straight Time   $ *   1st Shift Overtime   $ *
 
  2nd Shift Straight Time   $ *   2nd Shift Overtime   $ *
 
  3rd Shift Straight Time   $ *   3rd Shift Overtime   $ *

     
Installing or Removing Gensets
  - 30 minutes at the applicable M and R man hour rate plus $ *
Fueling Gensets
  - 12 minutes at the applicable M and R man hour rate
Stringing of Gensets
  - 15 minutes at the applicable M and R man hour rate

          Horizon Lines Initials      TC                 Second Revised
Appendix II   APMT Initials      MO          

 

26



--------------------------------------------------------------------------------



 



         
4.      A.
  Standby/Guarantee per Gang per hour    
Weekday, 1st Shift Straight Time
  $ *

In addition, overtime differentials (Item 5) will apply based on period.

         
         B.
  Extra Labor/Heavy Lifts per Gang per hour    
Weekday, 1st Shift Straight Time
  $ *

In addition, overtime differentials (Item 5) will apply based on period.

         
         C.
  Detentions per Gang per Hour    
 
  (See Appendix 1 “Detentions” for list of billable and non-billable detentions)
   
Weekday, 1st Shift Straight Time
  $ *

In addition, overtime differentials (Item 5) will apply based on period.

                  5.   Overtime Differentials per gang per hour
 
  Weekday, 2nd Shift   $ *   Weekend, 3rd Shift   $ *
 
  Weekday, 3rd Shift   $ *   Holiday, 1st/2nd Shift Weekday   $ *
 
  Weekend, 1st Shift   $ *   Holiday, 3rd Shift Weekday   $ *
 
  Weekend, 2nd Shift   $ *        

6.   Overtime Gate Charges – Extra labor plus equipment per Items 13 and 12
below prorated between carriers based on percentage of moves utilizing gate
outside standard terminal gate hours. Current standard gate hours are 0800 to
1700 Monday through Friday on straight time workdays. If the terminal operator
chooses to open during the lunch period or operate flex gates there will be no
extra charge to the carrier. Overtime gate charges also apply to ILWU holidays.
Holiday gates which are included in the base lift rate are stated on attached
schedule.       A flat rate will apply for second shift gate on Tuesday or
Thursday of $ * per shift, and a flat rate on Wednesday or Friday of $ * per
shift. If Horizon Lines wishes to remain open from 1700 -1800 any night this
cost will be absorbed by Horizon Lines.       A flat rate of $ * will be charged
for 1st /2nd shift gate on Saturdays. This was increased in August 2008.

         
7.
  Extra Gate Moves (exceeding the * gate moves included per vessel lift).
Billing to be done on a calendar month basis.   $ * per move

          Horizon Lines Initials      TC                 Second Revised
Appendix II   APMT Initials      MO          

 

27



--------------------------------------------------------------------------------



 



             
8.
  Mounting/Grounding   Weekday, 1st Shift   $ * per move
 
      Weekday, 2nd Shift   $ * per move
 
      Weekday, 3rd Shift   $ * per move
 
      Weekend, 1st/2nd Shift   $ * per move
 
      Weekend, 3rd Shift   $ * per move

      **   Subject to minimum labor guarantees

    Mounting and Grounding will only be charged when performed outside of the
normal throughput cycle. This includes but is not limited to digging out empty
containers by container number, for sale containers, off hire containers,
containers moving to/from repair, unusual requests requiring restacking of full
containers, etc. Each container that is required to be handled within stack to
carry out request will be charged a mount and/or ground fee. Also, this would
apply if there is an overall change by Horizon Lines in the mode of operation.
This rate will include drayage of container within the terminal. In regards to
For Sale and Off Hire containers, if a trucker requests a specific container
number, then Contractor will charge a mounting/grounding charge per move
shifted/handled, excluding the move for the container delivered.       In
addition, in the event that the Carrier changes its mode of operation or makes a
special request to the Contractor not covered by this Agreement, in either case,
Contractor reserves the right to order a dedicated yard detail and charge
Carrier at Extra labor plus equipment rates (Items 13 and 12 below).      
Mounting/Grounding charges do not apply to the switch out of insulated
containers occurring two times per year however drayage charges do apply.   9.  
Miscellaneous Parts for Roadability — Carrier to handle directly with M and R
vendor. This is not applicable to Maersk owned chassis.

         
10.
  Lashing/Unlashing of breakbulk cargo on board vessel   Extra labor man hour
rates plus
materials at cost plus * percent

     
11.
  Maintenance – Carrier to handle directly with M and R vendor.

         
12.
  Equipment Rental Rates (when ordered by Carrier; excludes operator)  
 
  - Top Loader   $ * per hour
 
  - Yard Hustler   $ * per hour
 
  - Empty Handler   $ * per hour
 
  - Transtainer   $ * per hour
 
  - Bombcart   $ * per hour
 
  - Container Crane   $ * per hour

                  13.   Extra Labor Rates per man hour subject to minimum
guarantees  
 
  Weekday, 1st Shift   $ *   Weekend, 1st Shift   $ *
 
  Weekday, 2nd Shift   $ *   Weekend, 2nd Shift   $ *
 
  Weekday, 3rd Shift   $ *   Weekend, 3rd Shift   $ *
 
                14.   Line Handling – Carrier to make payment directly to
vendor.

          Horizon Lines Initials      TC                 Second Revised
Appendix II   APMT Initials      MO          

 

28



--------------------------------------------------------------------------------



 



15.   Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the * gate moves or allowed
mounting/grounding and will be billed $ * per container for receipt/delivery
(Excludes demurrage).

         
16.
  Terminal storage charges      
 
 
— Storage of empty containers
  $ * per unit per day

Empty allowance will be determined by multiplying the Carrier’s container lift
volume each month times * times the number of days in the month. Excess empty
container days over such allowed free days will be charged monthly at the
following rate per container per day. (Free days = Lifts x * x Days in Period)
In any event when terminal notifies carrier of excess empties on terminal,
carrier will provide an evacuation plan to reduce empties to an acceptable level
within the following 14 days.
Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties below the cap within a fourteen (14) day period. Daily storage cap is
equal to * empty containers.
Empties at off dock will not be included in storage days. Empties at off dock
will be charged the lease rate plus the storm sewer rate plus the lease hold tax
for the portion of property utilized. Utilization is determined by dividing the
number of containers actually stored on facility by *.
(i.e. If there were * containers on facility that would equal billing of *.
Subject to continued port agreement).

17.   Demurrage – Terminal Operator will bill, collect, and retain demurrage
from carrier per terminal tariff in effect on                       October 15,
2006. Below is table of rates from terminal tariff.

                      Charge per Day for the     Charge per Day for Each      
1st Five Days or     Additional Day Over       Fraction Thereof     Five Days or
Fraction Thereof  
Inbound
               
Up to 20 ft
  $   *   $   *
Over 20 ft to 40 ft
  $   *   $   *
Over 40 ft
  $   *   $   *
 
               
Outbound
               
20 ft
  $   *   $   *
Over 20 ft to 40 ft
  $   *   $   *
Over 40 ft
  $   *   $   *

          Horizon Lines Initials      TC                 Second Revised
Appendix II   APMT Initials      MO          

 

29



--------------------------------------------------------------------------------



 



Free time for import and export cargo is * business days for dry containers and
* business days for temperature controlled containers.
The only free time exceptions are that the Contractor shall grant Carrier *
business days free time for autoracks, pallet loads, and dunnage provided that
Carrier provides a list of these containers to Contractor 48 hours prior to
vessel’s arrival.

         
18.
  Customs Vacis/Security/USDA Exams/Other government exams   Per Terminal Tariff
 
       
 
  Other drays within terminal premises not associated with throughput cycle.   $
* one way
 
       
 
  Dray charge to empty annex lot for seasonal equipment change   $ * per
container
 
       
19.
  Bundling of Chassis/Flat Racks, Weekday, 1st Shift   $ * per chassis/flat
bundled plus materials

20.   Out of service equipment (containers and chassis) remaining on terminal in
excess of * calendar days w/o approval from carrier to proceed with necessary
repairs will be assessed a storage charge $ * per container per day.

If container is able to be stacked in a normal manner and fits in one container
slot then storage (Item 16) only applies.

21.   Any services not covered by above rates will be charged per terminal
tariff. If not listed in terminal tariff or in above rates then services to be
charged on Extra labor basis plus equipment (Items 13 and 12 above).

         
22.
  Fuel Surcharge as of January 2010   $ * per lift

Fuel Surcharge is based on the Bureau of Labor Statistics Producer Price Index
No 2 Diesel Fuel with February 2004 to February 2005 as the basis. This will be
reviewed / adjusted once a year if fuel prices fall below the February 2005
level and eliminated if prices fall below the February 2004 level.

             
23.
  Chassis Switching charge   Weekday, 1st Shift   $ * per move
 
      Weekday, 2nd Shift   $ * per move
 
      Weekday, 3rd Shift   $ * per move
 
      Weekend, 1st/2nd Shift   $ * per move
 
      Weekend, 3rd Shift   $ * per move

          Horizon Lines Initials      TC                 Second Revised
Appendix II   APMT Initials      MO          

 

30



--------------------------------------------------------------------------------



 



To/From truckers equipment From/To chassis
Switching of reefer containers from underslung genset chassis

      **   Subject to minimum labor guarantees

24.   Reefer Fuel will be charged based on the following formula:       The
total number of running reefers loaded and discharged from vessels and barges
for the month times * times * gallons per reefer times the average cost of a
gallon of reefer fuel for the month at fuel vendor’s charge to Contractor plus
*.

Once Horizon has a dedicated genset fleet and upon Horizon providing a minimum
30 days advance notice in writing, fuel will be based on actual fuel placed in
gensets. Cost will be based on the average weekly cost as published by
government at the following web site (or similar web site if this site no longer
exists) http://tonto.eia.doe.gov/oog/info/gdu/gasdiesel.asp

         
25.
  Security Guard man hour rates when requested by Horizon   $ * per man hour

26.   A copy of the Interim Local Agreement for CY Empty Storage is attached
hereto and made a part of the Second Revised Appendix II relating to Tacoma.

          Horizon Lines Initials      TC                 Second Revised
Appendix II   APMT Initials      MO          

 

31



--------------------------------------------------------------------------------



 



Interim Local Agreement for CY Empty Storage
Background
In the current economic environment, APM Terminal s strives to find efficiencies
and cost savings opportunities for our customers. Recently, the Port of Tacoma
has notified APM Terminals that they will be ending the month to month leasing
opportunity of the 10 Acre Dirt Annex. APM Terminals would like to offer CY
storage in place of the dirt lot annex to Horizon Lines. This opportunity will
allow Horizon Lines to save on ancillary charges associated with the movement of
equipment to and from the Dirt Lot Annex. Collectively, we can use the current
conditions to provide better service and a lower cost base with the intent that
both companies benefit.
Both parties understand that this is an interim agreement that could be
cancelled at any time by APM Terminals due to changes in customer base,
available CY acreage, or other requirements. If the Interim agreement is
cancelled, charges and fees would revert to the Terminal Service Agreement.
There is a chance that APMT would not be able to regain access to the “dirt
lot”, or there could be a long notice period to regain such access. This could
cause Horizon Lines to relocate excess empties to an off dock facility if/when
APMT were to cancel this Interim Local Agreement. APT Terminals would give
Horizon Lines a minimum of 45 days notice before cancelling the agreement.
This interim agreement will go into effect March 1, 2009.
Scope

  1.   APMT will no longer move Horizon Lines equipment to the dirt lot, but
rather, the equipment would be stored in the APM Terminals CY.     2.   The
daily CY storage empty cap will be * empties. A flat rate will be charged for
the storage of empties at $ * per month when at or below * empties.     3.   APM
Terminals will notify Horizon Lines when the storage of empty containers exceeds
the cap of * empties. Horizon Lines will be required to present APM Terminals
with an empty evacuation plan to reduce to number of empties below the cap
within a fourteen (14) day period from the time of notification. The movement of
empties (inside the terminal) associated with reducing the CY storage count will
be charged as the mounting and grounding rate under section 8 of the Terminal
Services Agreement. Other related charges would be for Horizon Lines account.

             
Horizon Lines
      APM Terminals Pacific Ltd.                  
/s/ Chris Novosad
      /s/ Jonathan R. Goldmer    
 
           
Signature
      Signature                  
Chris Novosad
      Jonathan R. Goldmer    
 
           
Name
      Name                  
9/23/09
      9/23/09    
 
           
Date
      Date    

          Horizon Lines Initials      TC                 Second Revised
Appendix II   APMT Initials      MO          

 

32



--------------------------------------------------------------------------------



 



(APM TERMINALS LOGO) [c03727c0372701.gif]
Horizon Lines
Terminal Services Rates at
APM Terminals — Tacoma, WA
Baseline Rates Schedule effective January 1, 2011 Rates to be adjusted Labor/CPI
increases
as per Contract Appendix V and VI
The rates in this Appendix effective on January 1, 2011 shall be the numbers
listed below, provided however that such numbers are only baseline numbers and
each shall be increased by the amount of the increases as described in
Sections 6(b), 12(a), 12(b) and 12(c) of the Terminal Agreement dated as of
May 9, 2004 (the “Original Agreement”) during the time period prior to
January 1, 2011 and Sections 12(a), 12(b) and 12(c) as revised in Amendment 2
dated November 30, 2006.
For example, if the rate item no. 1A for Tacoma in the Original Agreement
CPI/Labor increases on July 1, 2010 by *, then the $ * baseline rate listed
below shall be increased to $ *. The subsequent increases in the Original
Agreement would also be applied to this rate through December 31, 2010. All
rates in the below schedule would be adjusted in a similar manner based on their
percentage increase in the Original Agreement.

             
1.
  A.     Discharge or Load — Base Rate — per marine lift   $        *    
 
           
 
  B.     Transshipment per move   $        *    
 
  C.     Shifting Cell to Cell within the same hatch   $        *    
 
  D.     Restowing container Cell to Dock to Cell   $        *    
 
  E.     Overheight unit lifted with overheight spreader (no wires)   $        *
  per lift

Rate includes first and second shifts seven days a week (excluding holidays)
stevedoring staff/gangs, normal container lashing/unlashing on vessel (excluding
detentions), crane rental, tractors during vessel operations, assisting in
receiving and delivery, wharfage, dockage, clerking and checking during vessel
operations, weighing of export containers, cargo plan preparation, roadability
check (labor only), visual seal inspection at gate and load/empty cycle to/from
vessel including tir preparation.
Current standard operational procedure is for imports/exports to be wheeled.
Also, APMT agrees to have * Horizon Lines Owned empties wheeled on a daily
basis, which includes * empties in good order, * wheeled empties for M & R and,
if available, * Maersk empties provided containers required by Horizon customers
and no additional mounting team is required, with a maximum daily allowance of *
empties on terminal. A communication plan from Horizon Lines will be agreed to
by APMT and direct the daily execution of such agreement. At which time increase
in volume at the facility restricts space for a wheeled operation,
imports/exports will be grounded and/or wheeled empties will be restricted. At
least 90 days prior to any change of handling wheeled containers APMT will
discuss options with Horizon Lines and mutually agree on a workable solution and
associated costs.
Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

33



--------------------------------------------------------------------------------



 



Receiving and delivery gates will be in operation from 0800 to 1200 and from
1300 to 1700* on straight time workdays. If the terminal operator chooses to
open during the lunch period or to open from 0700 to 0800 hours weekdays, there
will be no extra charge to the carrier.
Each vessel move (excluding shifts and heavy lifts) is allowed * gate moves.
Each month total gate moves that exceed the allowed number of gate moves, will
be invoiced to the carrier as per Item 7 below. No credit will be given for
unused gate moves.
The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced two
transshipment moves.

      *   Specifically,

Drivers receiving/delivering empties must be processed by * hours.
Drivers receiving /delivering live reefers must be processed by * hours.
Drivers receiving import loads must be processed by * hours.
Drivers delivering wheeled export loads (except live reefers) must be processed
by *.
Second shift gates Wednesday and Fridays:
Drivers receiving/delivering empties must be processed by * hours.
Lifting Bundles of Flat Racks/Chassis -

  M.   If received at gate bundled then we will charge

  a.   If can use standard spreader bar, charge will be one base lift rate for
load or discharge

  b.   If requires wires to load/discharge, then will be charged per Extra labor
hourly lifting rates

  N.   If requested to be bundled/unbundled by Horizon Lines

  a.   If can use standard spreader bar, charge will be the following:

  i.   One base lift rate for load or discharge     ii.   Contract charge for
bundling/unbundling     iii.   Mounting or grounding charge for the 2nd to 5th
chassis/flat

  b.   If requires wires than charges will be the following:

  i.   Per Extra labor hourly lifting rates     ii.   Contract charge for
bundling / unbundling

  O.   If the contractor locks (or unlocks) and secures empty flatracks pierside
and lifts to/from vessel as one unit, the carrier will be charged the base lift
rate for each individual flat loaded/discharged provided that the contractor
follows the stow plan provided by the carrier with relation to the stowage of
flatracks.

(i.e. If 4 flats are locked together shoreside and lifted as one unit to the
vessel, the lift charge to the carrier will be 4 x base lift rate)

             
2.
  A.   Reefer Differential assessed to each loaded reefer for plug/unplug
services, quality check at time of discharge /loading, record keeping,
administrative services. This rate does not include pre-tripping, labor to fuel
genset, cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to be
charged also for reefers received/delivered with no vessel activity.   $     *
per loaded reefer

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

34



--------------------------------------------------------------------------------



 



             
 
  B.   Daily Reefer monitoring and electric charges per calendar day or   $   *
Daily charge
 
      portion thereof (minimum one day charge)    
 
                First Calendar Day to receive a * discount from stated rate.    

3.   Maintenance and Repair (M and R) Man Hour Rates

                 
 
  1st Shift Straight Time   $        *   1st Shift Overtime   $        *
 
  2nd Shift Straight Time   $        *   2nd Shift Overtime   $        *
 
  3rd Shift Straight Time   $        *   3rd Shift Overtime   $        *
 
                    Installing or Removing Gensets   - 30 minutes at the
applicable M and R man hour rate plus $ *     Fueling Gensets   - 12 minutes at
the applicable M and R man hour rate     Stringing of Gensets   - 15 minutes at
the applicable M and R man hour rate

4.   A. Standby/Guarantee per Gang per hour

                        Weekday, 1st Shift Straight Time   $        *

In addition, overtime differentials (Item 5) will apply based on period.

  B.   Extra Labor/Heavy Lifts per Gang per hour

                        Weekday, 1st Shift Straight Time   $        *

In addition, overtime differentials (Item 5) will apply based on period.

  C.   Detentions per Gang per Hour
(See Appendix 1 “Detentions” for list of billable and non-billable detentions)

                  Weekday, 1st Shift Straight Time   $        *

In addition, overtime differentials (Item 5) will apply based on period.

5.   Overtime Differentials per gang per hour

 
  Weekday, 2nd Shift   $        *   Weekend, 3rd Shift   $        *
 
  Weekday, 3rd Shift   $        *   Holiday, 1st/2nd Shift Weekday   $        *
 
  Weekend, 1st Shift   $        *   Holiday, 3rd Shift Weekday   $        *
 
  Weekend, 2nd Shift   $        *        

6.   Overtime Gate Charges — Extra labor plus equipment per Items 13 and 12
below prorated between carriers based on percentage of moves utilizing gate
outside standard terminal gate hours. Current standard gate hours are 0800 to
1700 Monday through Friday on straight time workdays. If the terminal operator
chooses to open during the lunch period or operate flex gates there will be no
extra charge to the carrier. Overtime gate charges also apply to ILWU holidays.
Holiday gates which are included in the base lift rate are stated on attached
schedule.

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

35



--------------------------------------------------------------------------------



 



    A flat rate will apply for second shift gate on Tuesday or Thursday of $ *
per shift, and a flat rate on Wednesday or Friday of $ * per shift. If Horizon
Lines wishes to remain open from 1700 -1800 any night this cost will be absorbed
by Horizon Lines.       A flat rate of $ * will be charged for 1st /2nd shift
gate on Saturdays. This was increased in August 2008.

         
7.
  Extra Gate Moves (exceeding the * gate moves included per   $        * per
move
 
  vessel lift). Billing to be done on a calendar month basis.    

             
8.
  Mounting/Grounding   Weekday, 1st Shift   $        * per move
 
      Weekday, 2nd Shift   $        * per move
 
      Weekday, 3rd Shift   $        * per move
 
      Weekend, 1st/2nd Shift   $        * per move
 
      Weekend, 3rd Shift   $        * per move
 
           

              **   Subject to minimum labor guarantees

    Mounting and Grounding will only be charged when performed outside of the
normal throughput cycle. This includes but is not limited to digging out empty
containers by container number, for sale containers, off hire containers,
containers moving to/from repair, unusual requests requiring restacking of full
containers, etc. Each container that is required to be handled within stack to
carry out request will be charged a mount and/or ground fee. Also, this would
apply if there is an overall change by Horizon Lines in the mode of operation.
This rate will include drayage of container within the terminal. In regards to
For Sale and Off Hire containers, if a trucker requests a specific container
number, then Contractor will charge a mounting/grounding charge per move
shifted/handled, excluding the move for the container delivered.       In
addition, in the event that the Carrier changes its mode of operation or makes a
special request to the Contractor not covered by this Agreement, in either case,
Contractor reserves the right to order a dedicated yard detail and charge
Carrier at Extra labor plus equipment rates (Items 13 and 12 below).      
Mounting/Grounding charges do not apply to the switch out of insulated
containers occurring two times per year however drayage charges do apply.   9.  
Miscellaneous Parts for Roadability — Carrier to handle directly with M and R
vendor. This is not applicable to Maersk owned chassis.

         
10.
  Lashing/Unlashing of breakbulk cargo on board vessel   Extra labor man hour
rates plus
materials at cost plus * percent

11.   Maintenance — Carrier to handle directly with M and R vendor.

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

36



--------------------------------------------------------------------------------



 



12.   Equipment Rental Rates (when ordered by Carrier; excludes operator)

     
- Top Loader
  $ * per hour
- Yard Hustler
  $ * per hour
- Empty Handler
  $ * per hour
- Transtainer
  $ * per hour
- Bombcart
  $ * per hour
- Container Crane
  $ * per hour

13.   Extra Labor Rates per man hour subject to minimum guarantees

             
Weekday, 1st Shift
  $ *   Weekend, 1st Shift   $ *
Weekday, 2nd Shift
  $ *   Weekend, 2nd Shift   $ *
Weekday, 3rd Shift
  $ *   Weekend, 3rd Shift   $ *

14.   Line Handling — Carrier to make payment directly to vendor.

15.   Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the * gate moves or allowed
mounting/grounding and will be billed $ * per container for receipt/delivery
(Excludes demurrage).

16.   Terminal storage charges

     
— Storage of empty containers
  $ * per unit per day

Empty allowance will be determined by multiplying the Carrier’s container lift
volume each month times * times the number of days in the month. Excess empty
container days over such allowed free days will be charged monthly at the
following rate per container per day. (Free days = Lifts x * x Days in Period)
In any event when terminal notifies carrier of excess empties on terminal,
carrier will provide an evacuation plan to reduce empties to an acceptable level
within the following 14 days.
Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties below the cap within a fourteen (14) day period. Daily storage cap is
equal to * empty containers.
Empties at off dock will not be included in storage days. Empties at off dock
will be charged the lease rate plus the storm sewer rate plus the lease hold tax
for the portion of property utilized. Utilization is determined by dividing the
number of containers actually stored on facility by *.
(i.e. If there were * containers on facility that would equal billing of *.
Subject to continued port agreement).

17.   Demurrage —   Terminal Operator will bill, collect, and retain demurrage
from carrier per terminal tariff in effect on October 15, 2006. Below is table
of rates from terminal tariff.

          Horizon Lines Initials __TC_____       Second Revised Appendix II  
APMT Initials __MO_____

 

37



--------------------------------------------------------------------------------



 



                        Charge per Day for the     1st Five Days or   Charge per
Day for Each Additional Day Over   Fraction Thereof   Five Days or Fraction
Thereof Inbound             Up to 20 ft   $ *   $ * Over 20 ft to 40 ft   $ *  
$ * Over 40 ft   $ *   $ *           Outbound             20 ft   $ *   $ * Over
20 ft to 40 ft   $ *   $ * Over 40 ft   $ *   $ *

Free time for import and export cargo is * business days for dry containers and
* business days for temperature controlled containers.
The only free time exceptions are that the Contractor shall grant Carrier *
business days free time for autoracks, pallet loads, and dunnage provided that
Carrier provides a list of these containers to Contractor 48 hours prior to
vessel’s arrival.

         
18.
  Customs Vacis/Security/USDA Exams/Other government exams   Per Terminal Tariff
 
       
 
  Other drays within terminal premises not associated with throughput cycle.   $
* one way
 
       
 
  Dray charge to empty annex lot for seasonal equipment change   $ * per
container
 
       
19.
  Bundling of Chassis/Flat Racks, Weekday, 1st Shift   $ * per chassis/flat
      bundled plus materials

20.   Out of service equipment (containers and chassis) remaining on terminal in
excess of 30 calendar days w/o approval from carrier to proceed with necessary
repairs will be assessed a storage charge $ * per container per day.

If container is able to be stacked in a normal manner and fits in one container
slot then storage (Item 16) only applies.

          Horizon Lines Initials __TC_____       Second Revised Appendix II  
APMT Initials __MO_____

 

38



--------------------------------------------------------------------------------



 



         
21.  Any services not covered by above rates will be charged per terminal
tariff. If not listed in terminal tariff or in above rates then services to be
charged on Extra labor basis plus equipment (Items 13 and 12 above).
 
       
22.  Fuel Surcharge as of January 2010
  $ * per lift
 
       
Fuel Surcharge is based on the Bureau of Labor Statistics Producer Price Index
No 2 Diesel Fuel with February 2004 to February 2005 as the basis. This will be
reviewed / adjusted once a year if fuel prices fall below the February 2005
level and eliminated if prices fall below the February 2004 level.

         
23.  Chassis Switching charge
  Weekday, 1st Shift   $ * per move
 
  Weekday, 2nd Shift   $ * per move
 
  Weekday, 3rd Shift   $ * per move
 
  Weekend, 1st/2nd Shift   $ * per move
 
  Weekend, 3rd Shift   $ * per move

         
To/From truckers equipment From/To chassis
       
Switching of reefer containers from underslung genset chassis
       

      **   Subject to minimum labor guarantees

         
24.  Reefer Fuel will be charged based on the following formula:
       
 
       
The total number of running reefers loaded and discharged from vessels and
barges for the month times * times * gallons per reefer times the average cost
of a gallon of reefer fuel for the month at fuel vendor’s charge to Contractor
plus *.
 
       
Once Horizon has a dedicated genset fleet and upon Horizon providing a minimum
30 days advance notice in writing, fuel will be based on actual fuel placed in
gensets. Cost will be based on the average weekly cost as published by
government at the following web site (or similar web site if this site no longer
exists) http://tonto.eia.doe.gov/oog/info/gdu/gasdiesel.asp
 
       
25.  Security Guard man hour rates when requested by Horizon hour
  $ * per man
 
       
26.  A copy of the Interim Local Agreement for CY Empty Storage is attached
hereto and made a part of the Second Revised Appendix II relating to Tacoma

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

39



--------------------------------------------------------------------------------



 



Interim Local Agreement for CY Empty Storage
Background
In the current economic environment, APM Terminal s strives to find efficiencies
and cost savings opportunities for our customers. Recently, the Port of Tacoma
has notified APM Terminals that they will be ending the month to month leasing
opportunity of the 10 Acre Dirt Annex. APM Terminals would like to offer CY
storage in place of the dirt lot annex to Horizon Lines. This opportunity will
allow Horizon Lines to save on ancillary charges associated with the movement of
equipment to and from the Dirt Lot Annex. Collectively, we can use the current
conditions to provide better service and a lower cost base with the intent that
both companies benefit.
Both parties understand that this is an interim agreement that could be
cancelled at any time by APM Terminals due to changes in customer base,
available CY acreage, or other requirements. If the Interim agreement is
cancelled, charges and fees would revert to the Terminal Service Agreement.
There is a chance that APMT would not be able to regain access to the “dirt
lot”, or there could be a long notice period to regain such access. This could
cause Horizon Lines to relocate excess empties to an off dock facility if/when
APMT were to cancel this Interim Local Agreement. APT Terminals would give
Horizon Lines a minimum of 45 days notice before cancelling the agreement.
This interim agreement will go into effect March 1, 2009.
Scope

  1.   APMT will no longer move Horizon Lines equipment to the dirt lot, but
rather, the equipment would be stored in the APM Terminals CY.

  2.   The daily CY storage empty cap will be * empties. A flat rate will be
charged for the storage of empties at $ * per month when at or below * empties.

  3.   APM Terminals will notify Horizon Lines when the storage of empty
containers exceeds the cap of * empties. Horizon Lines will be required to
present APM Terminals with an empty evacuation plan to reduce to number of
empties below the cap within a fourteen (14) day period from the time of
notification. The movement of empties (inside the terminal) associated with
reducing the CY storage count will be charged as the mounting and grounding rate
under section 8 of the Terminal Services Agreement. Other related charges would
be for Horizon Lines account.

         
Horizon Lines
  APM Terminals Pacific Ltd.              
/s/ Chris Novosad
 
Signature
  /s/ Jonathan R. Goldmer
 
Signature              
Chris Novosad
 
Name
  Jonathan R. Goldmer
 
Name              
9/23/09
 
Date
  9/23/09
 
Date    

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

40



--------------------------------------------------------------------------------



 



(UNIVERSAL MARITIME SERVICE CORP. LOGO) [c03727c0372700.gif]
Horizon Lines
Terminal Services Rates at
APM Terminals — Houston, TX
Rates Effective January 1, 2010 to September 30, 2010

     
1.      A.   Discharge or Load — Base Rate — per marine lift
  $     *
 
   
B.   Transshipment per move
  $     *
 
   
C.   Shifting Cell to Cell within the same hatch
  $     *
 
   
D.   Restowing container Cell to Dock to Cell
  $     *
 
   
E.   Overheight unit lifted with overheight spreader (no wires)
  $     *     per lift

Rate includes straight-time stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, dockage, clerking
and checking during vessel operations, weighing of export containers, wharfage,
cargo plan preparation, roadability check (labor only), visual seal inspection,
and load/empty cycle to/from vessel including tir preparation. Standard
operational procedure is a grounded operation with the exception of reefers,
special hazardous and loaded tank containers.
Each vessel move (excluding shifts and heavy lifts) is allowed * gate moves.
Each month total gate moves that exceed the allowed number of gate moves will be
invoiced to the carrier as per Item number 6 below. No credit will be given for
unused gate moves.
The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced two
transshipment moves.
Lifting Bundles of Flat Racks/Chassis —

  A.   If received at gate bundled then we will charge

  a.   If can use standard spreader bar, charge will be one base lift rate for
load or discharge

  b.   If requires wires to load/discharge, then will be charged per Extra labor
hourly lifting rates plus mounting or grounding charge

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

41



--------------------------------------------------------------------------------



 



  B.   If requested to be bundled/unbundled by Horizon Lines

  a.   If can use standard spreader bar, charge will be the following:

  i.   One base lift rate for load or discharge     ii.   Contract charge for
bundling/unbundling     iii.   Mounting or grounding charge for the 2nd to 5th
chassis/flat

  b.   If requires wires than charges will be the following:

  i.   Per Extra labor hourly lifting rates     ii.   Contract charge for
bundling / unbundling     iii.   Mounting or grounding charge for each chassis
or flat

  C.   If the contractor locks (or unlocks) and secures empty flat racks
pierside and lifts to/from vessel as one unit, the carrier will be charged the
base lift rate for each individual flat loaded/discharged provided that the
contractor follows the stow plan provided by the carrier with relation to the
stowage of flatracks.

(i.e. If 4 flat racks are locked together shoreside and lifted as one unit to
the vessel, the lift charge to the carrier will be 4 x base lift rate)

     
2.  A.  Reefer Differential assessed to each loaded reefer for plug/unplug
services, quality check at time of discharge /loading, record keeping,
administrative services. This rate does not include pre-tripping, labor to fuel
genset, cleaning, reefer wash, M&R, genset mount/dismount and fuel. Rate to be
charged also for reefers received/delivered with no vessel activity.
          $     * per loaded reefer 
 
   
B. Daily Reefer monitoring and electric charges per calendar day or
  $     * Daily charge
portion thereof (minimum one day charge)
   
 
   
First Calendar Day to receive a * discount from stated rate
   

      3.  See Item 9 for Maintenance and Repair (M and R) Man Hour Rates.
 
   
Installing or Removing Gensets
  — 30 minutes at the applicable M and R man hour rate plus $     *
Fueling Gensets
  — 12 minutes at the applicable M and R man hour rate
Reefer Data Download
  — $     *     per reefer
Stringing Gensets
  — 15 minutes at the applicable M and R man hour rate

4.    A.  Standby / Guarantee per Gang per hour Straight Time

         
 
  One Gang Barge   $     *
 
  One Gang Vessel   $     *
 
  Two Gang Vessel   $     *
 
  Three Gang Vessel **   $     *

B.  Extra Labor/Heavy Lifts per Gang per hour Straight Time

         
 
  One Gang Barge   $     *
 
  One Gang Vessel   $     *
 
  Two Gang Vessel   $     *
 
  Three Gang Vessel **   $     *

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

42



--------------------------------------------------------------------------------



 



C. Detentions per Gang per Hour Straight Time
(See Appendix 1 “Detentions” for list of billable and non-billable detentions)

         
 
  One Gang Barge   $     *
 
  One Gang Vessel   $     *
 
  Two Gang Vessel   $     *
 
  Three Gang Vessel **   $     *

      **   for 4A, 4B, and 4C the three gang rate will be effective from the
first vessel after Amendment No. 3 signed. In addition if gangs are hire for
less than 8 hours Horizon Lines will cover labor with 8 hour guarantees.

         
5.   Overtime Differentials per gang per hour
       
A.   Overtime
  One Gang Barge   $     *
 
  One Gang Vessel   $     *
 
  Two Gangs Vessel   $     *
 
  Three Gang Vessel **   $     *
 
       
B.   Double Time
  One Gang Barge   $     *
 
  One Gang Vessel   $     *
 
  Two Gangs Vessel   $     *
 
  Three Gang Vessel **   $     *

      **   for 5A and 5B the three gang rate will be effective from the first
vessel after Amendment No. 3 signed. In addition if gangs are hire for less than
8 hours Horizon Lines will cover labor with 8 hour guarantees

         
6.      Extra Gate Moves (exceeding the * gate moves included per vessel lift).
Billing to be done on a calendar month basis.
  $ * per move    
 
       
7.      Mounting/Grounding — activity not included in base rate
  Straight Time $   *
 
  Overtime        $   *

      **   Subject to minimum labor guarantees

Mounting and Grounding will only be charged when performed outside of the normal
throughput cycle. This includes but is not limited to digging out empty
containers by container number, for sale containers, off hire containers,
containers moving to/from repair, unusual requests requiring restacking of full
containers, etc. Each container that is required to be handled within stack to
carry out request will be charged a mount and/or ground fee. Also, this would
apply if there is an overall change by Horizon Lines in the mode of operation.
This rate will include drayage of container within the terminal. In regards to
For Sale and Off Hire containers, if a trucker requests a specific container
number, then Contractor will charge a mounting /grounding charge per move
shifted/handled, excluding the move for the container delivered.
In addition, in the event that the Carrier changes its mode of operation or
makes a special request to the Contractor not covered by this Agreement, in
either case, Contractor reserves the right to order a dedicated yard detail and
charge Carrier at Extra labor plus equipment rates (Items 13 and 11 below).
Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

43



--------------------------------------------------------------------------------



 



              8.     Miscellaneous Parts for Roadability — cost plus *. This is
not applicable to Maersk owned chassis.
 
           
9.     Maintenance — Day Shift
  ST $ *   OT $ *   DT $ *

     
10.   Drayage
   
To or From on Terminal Rail
  $     *     one way
USDA Dray
  $     *     one way
US Customs or others dray within terminal
  $     *     one way
Customs Vacis/Security exams
  Per Terminal Tariff

     
11.   Equipment Rental Rates (when ordered by Carrier; excludes operator)
 
- Top Loader
  $     *     per hour
- Yard Hustler
  $     *     per hour
- Empty Handler
  $     *     per hour
- Transtainer
  $     *     per hour
- Bombcart
  $     *     per hour
- Container Crane
  $     *     per hour

12.   Overtime Gate Charges — Extra labor plus equipment per Items 13 and 11
prorated between carriers based on percentage of moves utilizing gate outside
standard terminal gate hours. Current standard gate hours are 0700 to 1800
Monday through Friday. Holiday gates which are included in the base lift rate
are stated on attached schedule.       UMS reserves the right to adjust standard
gate hours but not without the mutual consent of Horizon Lines, who can not
unreasonably object to such a change without conclusive evidence that UMS agrees
support a negative financial impact to Horizon Lines. If the terminal operator
chooses to open during the lunch period or operate flex gates, there will be no
extra charge to the carrier. Overtime gate charges also apply to ILA holidays.

                     
13.    Extra Labor Rates
  Straight Time $     *   Overtime $     *   Double Time $     *

14.   Line Handling — Carrier to arrange directly with vendor.

15.   Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the * gate moves or allowed
mounting/grounding and will be billed $ * per container. (Excludes demurrage)

16.   Terminal storage charges

                     — Storage of empty containers   $     *     per unit per
day

Empty allowance will be determined by multiplying the Carrier’s container lift
volume each month times * times the number of days in the month. Excess empty
container days over such allowed free days will be charged monthly at the
following rate per container per day. (Free Days = Lifts x * x Days in Period)
Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

44



--------------------------------------------------------------------------------



 



Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties blow the cap within a fourteen (14) day period. Daily storage cap is
equal to * empty containers.

17.   Demurrage — Terminal Operator will bill, collect, and retain demurrage
from carrier per terminal tariff in effect on October 15, 2006. Below is table
of rates from terminal tariff.

Free time for export cargo is * calendar days.
Free time for import cargo is * business days for dry containers and * business
days for temperature controlled containers.
Demurrage Rates (per 20’/40’ container per calendar day or part thereof)
Inbound/Outbound/Transshipments

     
I) One to Ten (1 — 10) Days (first period)
   
 
   
Dry General Purpose containers/Non-operating
  $     *
Reefers
   
Operating Reefers
  $     *
Flat Racks, Open Tops, and Special Equipment
  $     *
Tank Containers
  $     *
 
   
II) Eleventh Day and Above (second period)
   
 
   
Dry General Purpose containers/Non-operating
  $     *
Reefers
   
Operating Reefers
  $     *
Flat Racks, Open Tops, and Special Equipment
  $     *
Tank Containers
  $     *

The only free time exception is that the Contractor shall grant Carrier *
business days free time for autoracks, pallet loads, and dunnage provided that
Carrier provides a list of these containers to Contractor 48 hours prior to
vessel’s arrival. In addition rail export containers will be allowed 14 calendar
days freetime provided Horizon notifies APMT of the rail containers prior to
arrival at terminal. If requested Horizon will provide APMT with documentation
showing containers were railed.

     
18. Lashing/Unlashing of breakbulk cargo on board vessel
  Extra labor man hour rates plus
 
  materials at cost plus * percent

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

45



--------------------------------------------------------------------------------



 



     
19.    Bundling of Chassis/Flat Racks
  $     *     per chassis/flat plus materials

20.   Out of service equipment (containers and chassis) remaining on terminal in
excess of * calendar days w/o approval from carrier to proceed with necessary
repairs will be assessed a storage charge $ * per container per day.

If container is able to be stacked in a normal manner and fits in one container
slot then storage (Item 16) only applies.

21.   Any services not covered by above rates will be charged per terminal
tariff. If not listed in terminal tariff or in above rates then services to be
charged on Extra labor basis plus equipment (Items 13 and 11 above).

     
22.   Fuel Surcharge (as of January 2010)
  $     *     per lift
Fuel Surcharge is based on the Bureau of Labor Statistics Producer Price Index
No 2 Diesel Fuel with February 2004 to February 2005 as the basis. This will be
reviewed / adjusted once a year if fuel prices fall below the February 2005
level and eliminated if prices fall below the February 2004 level.
   

         
23.   Chassis Switching charge
  Straight Time
Overtime   $     *
$     *

To/From truckers equipment From/To chassis
Switching of reefer containers from underslung genset chassis
Chassis switch/flips for hazardous containers on wheels is not billable

      **   Subject to minimum labor guarantees

24.   Reefer Fuel will be charged based on the following formula:

The total number of running reefers loaded and discharged from vessels and
barges for the month times * times * gallons per reefer times the average cost
of a gallon of reefer fuel for the month at fuel vendor’s charge to Contractor
plus *.
In addition any reefers handled to/from on dock rail not associated with any
vessel activity will be invoiced based on actual fuel activity and not included
in the formula.
Once Horizon has a dedicated genset fleet and upon Horizon providing a minimum
30 days advance notice in writing, fuel will be based on actual fuel placed in
gensets. Cost will be based on the average weekly cost as published by
government at the following web site (or similar web site if this site no longer
exists) http://tonto.eia.doe.gov/oog/info/gdu/gasdiesel.asp
Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

46



--------------------------------------------------------------------------------



 



(UNIVERSAL MARITIME SERVICE CORP. LOGO) [c03727c0372700.gif]
Horizon Lines
Terminal Services Rates at
APM Terminals — Elizabeth, NJ
Subject to Clause 9 of Amendment No. 3
Effective January 1, 2010 to September 30, 2010

         
1.   A.    Discharge or Load — Base Rate — per marine lift
  $ *            
B.    Transshipment per move
  $ *  
C.    Shifting Cell to Cell within the same hatch
  $ *  
D.    Restowing container Cell to Dock to Cell
  $ *  
E.    Overheight unit lifted with overheight spreader (no wires)
  $ *  per lift

Rate includes straight-time stevedoring staff/gangs, normal container
lashing/unlashing on vessel (excluding detentions), crane rental, tractors
during vessel operations, assisting in receiving and delivery, dockage, clerking
and checking during vessel operations, weighing of export containers, cargo plan
preparation, roadability check (labor only), visual seal inspection, and
load/empty cycle to/from vessel including tir preparation. Rate also includes
Terminal Throughput Fee/Wharfage as stated in item no. 25 below. Standard
operational procedure is a grounded operation with the exception of reefer,
loaded tank containers, and special hazardous.
Each vessel move (excluding shifts and heavy lifts) is allowed * gate moves.
Each month total gate moves that exceed the allowed number of gate moves, will
be invoiced to the carrier as per Item number 7 below. No credit will be given
for unused gate moves.
The transshipment rate is based on a container discharging from a vessel or a
barge and loading to a vessel or barge. Each container will be invoiced two
transshipment moves.
Lifting Bundles of Flat Racks/Chassis —

  A.   If received at gate bundled then we will charge

  a.   If can use standard spreader bar, charge will be one base lift rate for
load or discharge

  b.   If requires wires to load/discharge, then will be charged per Extra labor
hourly lifting rates plus mounting or grounding charge

  B.   If requested to be bundled/unbundled by Horizon Lines

  a.   If can use standard spreader bar, charge will be the following:

  i.   One base lift rate for load or discharge     ii.   Contract charge for
bundling/unbundling     iii.   Mounting or grounding charge for the 2nd to 5th
chassis/flat

  b.   If requires wires than charges will be the following:

  i.   Per Extra labor hourly lifting rates     ii.   Contract charge for
bundling / unbundling     iii.   Mounting or grounding charge for each chassis
or flat

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

47



--------------------------------------------------------------------------------



 



  C.   If the contractor locks (or unlocks) and secures empty flat racks
pierside and lifts to/from vessel as one unit, the carrier will be charged the
base lift rate for each individual flat rack loaded/discharged provided that the
contractor follows the stow plan provided by the carrier with relation to the
stowage of flatracks.

(i.e. If 4 flat racks are locked together shoreside and lifted as one unit to
the vessel, the lift charge to the carrier will be 4 x base lift rate)

         
2.   A.         Reefer Differential assessed to each loaded reefer for
plug/unplug services, quality check at time of discharge /loading, record
keeping, and administrative services. This rate does not include pre-tripping,
labor to fuel genset, cleaning, reefer wash, M&R, genset mount/dismount, and
fuel. Rate to be charged also for reefers received/delivered with no vessel
activity.
  $ * per loaded reefer
 
       
       B.        Daily Reefer monitoring and electric charges per calendar day
or portion thereof (minimum one day charge)
  $ * Daily charge      
 
       
     First Calendar Day to receive a * discount from stated rate.
       
 
       
3.   Maintenance and Repair (M and R) Man Hour Rates
       

         
Straight Time $ *
  Overtime $ *   Double Time $ *

     
Installing or Removing Gensets
  - 30 minutes at the applicable M and R man hour rate plus $ *
Fueling Gensets
  - 12 minutes at the applicable M and R man hour rate

             
4.  A.   Standby / Guarantee per Gang per hour Straight Time
           
 
  One Gang   $ *  
 
  Two Gangs   $ *  
 
  Three Gangs   $ *  
 
           
B.   Extra Labor / Heavy Lifts per Gang per hour Straight Time
           
 
  One Gang   $ *  
 
  Two Gangs   $ *  
 
  Three Gangs   $ *  
 
           
C.   Detentions per Gang per Hour Straight Time
           
 (See Appendix 1 “Detentions” for list of billable and non-billable detentions)
           
 
  One Gang   $ *  
 
  Two Gangs   $ *  
 
  Three Gangs   $ *  
 
           
5.   Overtime Differentials per gang per hour
             
 A. Overtime
  One Gang   $ *  
 
  Two Gangs   $ *  
 
  Three Gangs   $ *  
 
           
 B. Double Time
  One Gang   $ *  
 
  Two Gangs   $ *  
 
  Three Gangs   $ *  

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

48



--------------------------------------------------------------------------------



 



         
6.   Overtime Gate Charges — Extra labor plus equipment per Items 14 and 12
below prorated between carriers based on percentage of moves utilizing gate
outside standard terminal gate hours. Holiday gates which are included in the
base lift rate are stated on attached schedule.
 
       
Flat charge of $ * per hour to be charged for gate on Friday past 1700. Current
standard gate hours are 0600 to 1700 Monday through Friday.
 
       
UMS reserves the right to adjust standard gate hours but not without the mutual
consent of Horizon Lines, who can not unreasonably object to such a change
without conclusive evidence that UMS agrees support a negative financial impact
to Horizon Lines. Horizon Lines agrees that UMS can change the opening gate hour
from 0600 to 0700 without their objection. If the terminal operator chooses to
open during the lunch period or operate flex gates, there will be no extra
charge to the carrier. Overtime gate charges also apply to ILA holidays.
 
       
Flat charge of $ * per hour to be charged for receiving gate on Friday from
1700. If the terminal causes gate to go past 1700, then no charge will be made
from 1700 to 1800.
 
       
7.  Extra Gate Moves (exceeding the * gate moves included per vessel lift).
Billing to be done on a calendar month basis.
  $ * per move
 
       
8.  Mounting/Grounding —
  Straight Time $ *
 
          Overtime $ *

      **   Subject to minimum labor guarantees

Mounting and Grounding will only be charged when performed outside of the normal
throughput cycle. This includes but is not limited to digging out empty
containers by container number, for sale containers, off hire containers,
containers moving to/from repair, unusual requests requiring restacking of full
containers etc. Each container that is required to be handled within stack to
carry out request will be charged a mount and/or ground fee. Also, this would
apply if there is an overall change by Horizon Lines in the mode of operation.
This rate will include drayage of container within the terminal. In regards to
For Sale and Off Hire containers, if a trucker requests a specific container
number, then Contractor will charge a mounting/grounding charge per move
shifted/handled, excluding the move for the container delivered.
In addition, in the event that the Carrier changes its mode of operation or
makes a special request to the Contractor not covered by this Agreement, in
either case, Contractor reserves the right to order a dedicated yard detail and
charge Carrier at Extra labor plus equipment rates (Items 14 and 12 below).
Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

49



--------------------------------------------------------------------------------



 



         
9.    Miscellaneous Parts for Roadability — Carrier to handle directly with M
and R vendor. This is not applicable to Maersk owned chassis.
       
 
       
10.   Maintenance — Carrier to handle directly with M and R vendor.
       
 
       
11.   Rail Drayage to/from Express Port
  $ * one way
   Port shuttle within Port Elizabeth/Port Newark
  $ * one way
 
       
12.   Equipment Rental Rates (when ordered by Carrier; excludes operator)
       

     
- Top Loader
  $ * per hour
- Yard Hustler
  $ * per hour
- Empty Handler
  $ * per hour
- Transtainer
  $ * per hour
- Bombcart
  $ * per hour
- Container Crane
  $ * per hour

     
13.   Wharfage Non-Containerized Cargo
  According to Port Authority tariff (current fmc schedule
 
  PA-10). See also Item number 25.

             
14.   Extra Labor Rates
  Straight Time $ *   Overtime $ *   Double Time $ *

                 
15.   Stuffing and Stripping Rates
  APMT no longer handles CFS Stuffing/Stripping for containers and POVs.  
 
               
 
  Flat Rack cargo per 20’ flat   $ *  
 
  Flat Rack cargo per 40’ flat   $ *  

         
CFS rates include drayage to/from on dock warehouse. Rate includes normal
chocking and bracing but does not include securing materials for flats or
special securing of autos. Subject to on terminal Contractor’s warehouse being
available.
 
       
16.   Line Handling per activity (i.e. two charges per call)
       
Straight Time
  $ *  
Overtime (except from 2300 to 0600)
  $ *  
Overtime (2300 to 0600)
  $ *  
 
       
17.   Full containers received over the road and redelivered without loading or
discharging to or from vessel are not included in the * gate moves or allowed
mounting/grounding and will be billed $ * per container for receipt and
redelivery of a container. (Excludes demurrage)
 
       
18.   Terminal storage charges
       

     
— Storage of empty containers
  $ * per unit per day

         
Empty allowance will be determined by multiplying the Carrier’s container lift
volume each month times * times the number of days in the month. Excess empty
container days over such allowed free days will be charged monthly at the
following rate per container per day. (Free Days = Lifts x * x Days in Period)

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

50



--------------------------------------------------------------------------------



 



 
Notwithstanding the means of calculating Carrier’s empty allowance stated above,
the parties agree when the Contractor notifies the Carrier that empty storage of
equipment meets or exceeds the storage cap, Carrier will be required to present
the respective terminal with an empty evacuation plan to reduce the number of
empties below the cap within a fourteen (14) day period. Daily storage cap is
equal to * of the Carrier’s previous year’s annual throughput.

     
19.   Demurrage —
  Terminal Operator will bill, collect, and retain demurrage from carrier
according to the terminal tariff. The only exception is that the Contractor
shall grant Carrier * business days free time for autoracks, pallet loads, and
dunnage provided that Carrier provides a list of these containers to Contractor
48 hours prior to vessel’s arrival.

     
20.   Lashing/Unlashing of break bulk cargo on board vessel
  Extra labor man hour rates plus
 
  materials at cost plus * percent
 
   
21.   Customs Vacis/Security exams
  Per Terminal Tariff
 
   
Other drays within terminal premises not
  $ * one way
associated with throughput cycle.
   
 
   
22.   Bundling of Chassis/Flat Racks
  $ * per chassis/flat plus materials

      **   Subject to minimum labor guarantees

         
23. Out of service equipment (containers and chassis) remaining on terminal in
excess of calendar days w/o approval from carrier to proceed with necessary
repairs will be assessed a storage charge $ * per container per day.
 
       
       If container is able to be stacked in a normal manner and fits in one
container slot then storage (Item 18) only applies.
 
       
24. Any services not covered by above rates will be charged per terminal tariff.
If not listed in terminal tariff or in above rates then services to be charged
on Extra labor basis plus equipment (Item 14 and 12 above).
 
       
25. Terminal Throughput Fee/Wharfage included in the base lift rate except for
non containerized cargo which will be charged wharfage per the Port Authority of
New York and New Jersey Tariff
 
       
26. Fuel Surcharge (Eliminated as of 4/1/2009)
  $ * per lift
      Fuel Surcharge is based on the Bureau of Labor Statistics Producer Price
Index No 2 Diesel Fuel with February 2004 to February 2005 as the basis. This
will be reviewed / adjusted once a year if fuel prices fall below the
February 2005 level and eliminated if prices fall below the February 2004 level.
       

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

51



--------------------------------------------------------------------------------



 



             
27.   Chassis Switching charge
  Straight Time   $ *  
 
  Overtime   $ *  
To/From truckers equipment From/To chassis
           
Switching of reefer containers from underslung genset chassis
           

      **   Subject to minimum labor guarantees

         
28.   Reefer Fuel will be charged based on the following formula:
The total number of running reefers loaded and discharged from vessels and
barges for the month times * times * gallons per reefer times the average cost
of a gallon of reefer fuel for the month at fuel vendor’s charge to Contractor
plus *.
 
       
Once Horizon has a dedicated genset fleet and upon Horizon providing a minimum
30 days advance notice in writing, fuel will be based on actual fuel placed in
gensets. Cost will be based on the average weekly cost as published by
government at the following web site (or similar web site if this site no longer
exists) http://tonto.eia.doe.gov/oog/info/gdu/gasdiesel.asp

Horizon Lines Initials _TC___

      Second Revised Appendix II   APMT Initials _MO___

 

52